


110 HR 1945 IH: Energy For Our Future

U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1945
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2007
			Mr. Shays (for
			 himself and Mr. Hinchey) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Natural Resources,
			 Transportation and
			 Infrastructure, and Science and Technology, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To improve the energy efficiency of the United
		  States.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Energy For Our Future
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Save oil
					Sec. 101. Help consumers buy more fuel efficient
				cars.
					Sec. 102. Energy efficient motor vehicles manufacturing
				credit.
					Sec. 103. Transit-oriented development corridors.
					Sec. 104. Automobile Fuel Economy Standards.
					Sec. 105. Inclusion of sports utility vehicles in limitation on
				depreciation of certain luxury automobiles.
					Sec. 106. Fuel efficiency standards for replacement
				tires.
					Sec. 107. Heavy duty vehicle fuel economy
				requirements.
					Title II—Reduce Heat and Electric Bills
					Subtitle A—General programs
					Sec. 201. Weatherization assistance.
					Sec. 202. Energy Star programs.
					Sec. 203. Renewable electricity production credit.
					Sec. 204. Efficiency resource standard.
					Sec. 205. Federal renewable portfolio standard.
					Sec. 206. Net metering.
					Subtitle B—Energy Efficiency Incentive
					Sec. 211. Performance based energy improvements for
				non-business property.
					Sec. 212. Extension and modification of credit for nonbusiness
				energy property.
					Sec. 213. Extension and clarification of new energy efficient
				home credit.
					Sec. 214. Extension and modification of deduction for energy
				efficient commercial buildings.
					Sec. 215. Deduction for energy efficient low-rise
				buildings.
					Sec. 216. Energy efficient property deduction.
					Sec. 217. Credit for energy savings certifications.
					Title III—Save Tax Payers Money
					Sec. 301. Repeal of certain provisions of the Energy Policy Act
				of 2005.
					Sec. 302. Repeal of certain tax provisions of the Energy Policy
				Act of 2005.
					Title IV—State and Local Authority
					Sec. 401. State consumer product energy efficiency
				standards.
					Sec. 402. Appeals from consistency determinations under Coastal
				Zone Management Act of 1972.
					Sec. 403. Siting of interstate electric transmission
				facilities.
					Sec. 404. New natural gas storage facilities.
					Sec. 405. Process coordination; hearings; rules of
				procedure.
					Sec. 406. Repeal of preemption of State law relating to
				automobile fuel economy standards.
					Title V—Renewable Energy Research and Development
					Sec. 501. Advanced biofuel technologies.
					Sec. 502. Advanced hydrogen storage technologies.
					Sec. 503. Advanced solar photovoltaic technologies.
					Sec. 504. Advanced wind energy technologies.
					Sec. 505. Continuing programs.
					Sec. 506. Plug-in hybrid electric vehicle technology
				program.
					Sec. 507. Photovoltaic demonstration program.
				
			ISave
			 oil
			101.Help consumers buy
			 more fuel efficient cars
				(a)Repeal of limit
			 on number of cars eligible for creditSection 30B of the Internal Revenue Code of
			 1986 (relating to alternative motor vehicle credit) is amended by striking
			 subsection (f).
				(b)Emissions
			 standardsClause (iv) of
			 section 30B(c)(3)(A) of such Code is amended to read as follows:
					
						(iv)for 2004 and later model vehicles, has
				received a certificate that such vehicle meets or exceeds the Bin 5 Tier II
				emission standard established in regulations prescribed by the Administrator of
				the Environmental Protection Agency under section 202(i) of the Clean Air Act
				for that make and model year
				vehicle,
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the amendments made by section
			 1341(a) of the Energy Tax Incentives Act of 2005.
				102.Energy efficient
			 motor vehicles manufacturing credit
				(a)In
			 GeneralSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to foreign tax credit, etc.) is amended
			 by adding at the end the following new section:
					
						30D.Energy
				efficient motor vehicles manufacturing credit
							(a)Credit
				allowedIn the case of an eligible taxpayer, subject to a credit
				allocation under subsection (e) to such eligible taxpayer, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year to an amount equal to the sum of—
								(1)the initial
				investment credit determined under subsection (b) for the taxable year,
								(2)the fuel economy
				achievement credit determined under subsection (c) for such taxable year,
				and
								(3)the eligible
				components R&D credit determined under subsection (d) for such taxable
				year.
								(b)Initial
				investment creditFor purposes of this section, the initial
				investment credit is equal to 20 percent of the qualified investment of an
				eligible taxpayer with respect to energy efficient motor vehicles during the
				taxable year beginning in 2008.
							(c)Fuel economy
				achievement creditFor purposes of this section—
								(1)In
				generalIn the case of an eligible taxpayer who meets the
				requirements of paragraph (2) for a model year ending in a taxable year
				specified in the table contained in paragraph (3), the fuel economy achievement
				credit for such taxable year is equal to 30 percent of the sum of—
									(A)at the election of
				the eligible taxpayer, such qualified investment for any preceding taxable year
				beginning after 2007 if such taxable year has not previously been taken into
				account under this subsection by such taxpayer, plus
									(B)at the election of
				the eligible taxpayer, the qualified investment with respect to energy
				efficient motor vehicles of the eligible taxpayer for the taxable year
				beginning in 2017.
									(2)Demonstrated
				combined fleet economy improvementsThe requirements of this
				paragraph are met for any model year ending in a taxable year if the eligible
				taxpayer can demonstrate to the satisfaction of the Secretary that the
				percentage by which the taxpayer's overall combined fuel economy standard for
				the taxpayer's vehicle fleet for such model year exceeds such standard for such
				taxpayer's 2007 model year as reported to the National Highway Traffic Safety
				Administration under section 32907 of title 49, United States Code, is not less
				than the percentage determined for such model year under paragraph (3).
								(3)Percentage
				increaseThe percentage determined under this paragraph for any
				taxable year is equal to—
									
										
											
												Model
						year ending inPercentage
												
												taxable
						yearincrease
												
											
											
												20105
												
												201110
												
												201215
												
												201320
												
												201427.5
												
												201535
												
												201642.5
												
												201750.
												
											
										
									
								(d)Eligible
				components R&D creditFor purposes of this section, the
				eligible R&D credit for any taxable year is equal to 30 percent of the
				research and development costs paid or incurred by an eligible taxpayer for
				such taxable year with respect to eligible components used or to be used in the
				manufacture of energy efficient motor vehicles.
							(e)Limitation
								(1)Initial
				investment credit and fuel economy achievement creditSubject to
				paragraph (2), the aggregate amount of initial investment credits and fuel
				economy achievement credits allowed under subsection (a) for any taxable year
				beginning in a calendar year after 2007 shall be allocated by the Secretary
				among all eligible taxpayers—
									(A)based on each
				eligible taxpayer's percentage of the total qualified investment of all such
				taxpayers, and
									(B)such that such
				aggregate amount does not exceed—
										(i)$1,000,000,000,
				plus
										(ii)any amount of
				credit unallocated during any preceding calendar year.
										(2)Eligible
				components R&D creditOf the dollar amount available for
				allocation under paragraph (1) for any taxable year, 10 percent of such amount
				shall be allocated in the same manner by the Secretary among all eligible
				taxpayers with respect to the eligible components R&D credit.
								(f)Qualified
				investmentFor purposes of this section—
								(1)In
				generalThe qualified investment for any taxable year is equal to
				the incremental costs incurred during such taxable year—
									(A)to re-equip or
				expand any manufacturing facility of the eligible taxpayer to produce energy
				efficient motor vehicles or to produce eligible components, and
									(B)for engineering
				integration of such vehicles and components as described in subsection
				(h).
									(2)Attribution
				rulesIn the event a facility of the eligible taxpayer produces
				both energy efficient motor vehicles and conventional motor vehicles, or
				eligible and non-eligible components, only the qualified investment
				attributable to production of energy efficient motor vehicles and the research
				and development costs attributable to eligible components shall be taken into
				account.
								(g)Energy efficient
				motor vehicles and eligible componentsFor purposes of this
				section—
								(1)Energy efficient
				motor vehicleThe term energy efficient motor
				vehicle means—
									(A)any new advanced
				lean burn technology motor vehicle (as defined in section 30B(c)(3) determined
				without regard to subparagraph (A)(iv)(II) thereof or the weight limitation
				under subparagraph (A)(iv)(I) thereof),
									(B)any new qualified
				hybrid motor vehicle (as defined in section 30B(d)(3)(A) determined without
				regard to subparagraph (A)(ii)(II) thereof, the weight limitation under
				subparagraph (A)(ii)(I) thereof, and subparagraph (A)(iv) thereof), or
									(C)any other new
				technology motor vehicle identified by the Secretary as offering a substantial
				increase in fuel economy.
									(2)Eligible
				componentsThe term eligible component means any
				component inherent to any energy efficient motor vehicle, including—
									(A)with respect to
				any gasoline-electric new qualified hybrid motor vehicle—
										(i)electric motor or
				generator,
										(ii)power split
				device,
										(iii)power control
				unit,
										(iv)power
				controls,
										(v)integrated starter
				generator, or
										(vi)battery,
										(B)with respect to
				any new advanced lean burn technology motor vehicle—
										(i)diesel
				engine,
										(ii)turbocharger,
										(iii)fuel injection
				system, or
										(iv)after-treatment
				system, such as a particle filter or NOx absorber, and
										(C)with respect to
				any energy efficient motor vehicle, any other component approved by the
				Secretary.
									(h)Engineering
				integration costsFor purposes of subsection (f)(1)(B), costs for
				engineering integration are costs incurred prior to the market introduction of
				energy efficient vehicles for engineering tasks related to—
								(1)incorporating
				eligible components into the design of energy efficient motor vehicles,
				and
								(2)designing new
				tooling and equipment for production facilities which produce eligible
				components or energy efficient motor vehicles.
								(i)Eligible
				taxpayerFor purposes of this section, the term eligible
				taxpayer means, with respect to any taxable year, any taxpayer if more
				than 25 percent of the taxpayer's gross receipts for the taxable year is
				derived from the manufacture of motor vehicles or any component parts of such
				vehicles.
							(j)Limitation based
				on amount of taxThe credit allowed under subsection (a) for the
				taxable year shall not exceed the excess of—
								(1)the sum of—
									(A)the regular tax
				liability (as defined in section 26(b)) for such taxable year, plus
									(B)the tax imposed by
				section 55 for such taxable year, over
									(2)the sum of the
				credits allowable under subpart A and sections 27, 30, 30B, and 30C for the
				taxable year.
								(k)Reduction in
				basisFor purposes of this subtitle, if a credit is allowed under
				this section for any expenditure with respect to any property, the increase in
				the basis of such property which would (but for this paragraph) result from
				such expenditure shall be reduced by the amount of the credit so
				allowed.
							(l)No double
				benefit
								(1)Coordination
				with other deductions and creditsThe amount of any deduction or
				other credit allowable under this chapter for any cost taken into account in
				determining the amount of the credit under subsection (a) shall be reduced by
				the amount of such credit attributable to such cost.
								(2)Research and
				development costs
									(A)In
				generalExcept as provided in subparagraph (B), any amount
				described in subsection (d) taken into account in determining the amount of the
				credit under subsection (a) for any taxable year shall not be taken into
				account for purposes of determining the credit under section 41 for such
				taxable year.
									(B)Costs taken into
				account in determining base period research expensesAny amounts
				described in subsection (d) taken into account in determining the amount of the
				credit under subsection (a) for any taxable year which are qualified research
				expenses (within the meaning of section 41(b)) shall be taken into account in
				determining base period research expenses for purposes of applying section 41
				to subsequent taxable years.
									(m)Business
				carryovers allowedIf the credit allowable under subsection (a)
				for a taxable year exceeds the limitation under subsection (j) for such taxable
				year, such excess (to the extent of the credit allowable with respect to
				property subject to the allowance for depreciation) shall be allowed as a
				credit carryback and carryforward under rules similar to the rules of section
				39.
							(n)Definitions and
				special rulesFor purposes of this section—
								(1)DefinitionsAny
				term which is used in this section and in chapter 329 of title 49, United
				States Code, shall have the meaning given such term by such chapter.
								(2)Special
				rulesRules similar to the rules of paragraphs (4) and (5) of
				section 179A(e) and paragraphs (1) and (2) of section 41(f) shall apply.
								(o)Election not To
				take creditNo credit shall be allowed under subsection (a) for
				any property if the taxpayer elects not to have this section apply to such
				property.
							(p)RegulationsThe
				Secretary shall prescribe such regulations as necessary to carry out the
				provisions of this section.
							(q)TerminationThis
				section shall not apply to any qualified investment made after December 31,
				2017.
							.
				(b)Conforming
			 amendments
					(1)Section 1016(a) of
			 such Code is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
						
							(38)to the extent
				provided in section
				30D(k).
							.
					(2)Section 6501(m) of
			 such Code is amended by inserting 30D(o), after
			 30C(e)(5),.
					(3)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 30C the following new
			 item:
						
							
								Sec. 30D. Energy efficient motor vehicles
				manufacturing
				credit.
							
							.
					(c)Effective
			 dateThe amendments made by this subsection shall apply to
			 amounts incurred in taxable years beginning after December 31, 2007.
				103.Transit-oriented
			 development corridors
				(a)DefinitionsIn
			 this section, the following definitions apply:
					(1)Definitions from
			 title 49, united states codeThe terms capital
			 project, local governmental authority, public
			 transportation, and urbanized area have the meanings
			 such terms have under section 5302(a) of title 49, United States Code.
					(2)StateThe
			 term State means a State of the United States, the District of
			 Columbia, Puerto Rico, the Northern Mariana Islands, Guam, American Samoa, and
			 the United States Virgin Islands.
					(3)Transit-oriented
			 development corridorThe term
			 transit-oriented development corridor means rights-of-way for
			 fixed-guideway public transportation facilities, including commercial
			 development that is connected with any such facility physically and
			 functionally.
					(b)In
			 generalIn consultation with
			 State transportation departments and metropolitan planning organizations, the
			 Secretary of Transportation shall designate, in urbanized areas, at least 20
			 transit-oriented development corridors by 2015 and 50 transit-oriented
			 development corridors by 2025.
				(c)Transit
			 grantsThe Secretary of
			 Transportation shall award grants to a State or local governmental authority to
			 construct or improve transit facilities, bicycle transportation facilities, and
			 pedestrian walkways in a transit-oriented development corridor, including
			 capital projects.
				(d)Research and
			 developmentIn order to
			 support effective deployment of grants and incentives under this section, the
			 Secretary of Transportation shall establish a transit-oriented development
			 corridors research and development program for the conduct of research on best
			 practices and performance criteria for transit-oriented development
			 corridors.
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $500,000,000 for each of fiscal years 2008 through 2019, of
			 which $2,000,000 per fiscal year is authorized for the research and development
			 program under subsection (d).
				(f)Labor
			 standardsThe Secretary of Transportation shall not provide a
			 grant under this section unless the Secretary receives reasonable assurances
			 from a State that laborers and mechanics employed by contractors or
			 subcontractors in the performance of construction or modernization on the a
			 transit project will be paid wages not less than those prevailing on similar
			 construction or modernization in the locality as determined by the Secretary of
			 Labor under subchapter IV of chapter 31 of title 40, United States Code (known
			 as the Davis-Bacon Act).
				104.Automobile Fuel
			 Economy Standards
				(a)Phased increases
			 in fuel economy standards
					(1)Passenger
			 automobiles
						(A)Minimum
			 standardsSection 32902(b) of title 49, United States Code, is
			 amended to read as follows:
							
								(b)Passenger
				automobilesExcept as otherwise provided under this section, the
				average fuel economy standard for passenger automobiles manufactured by a
				manufacturer in a model year—
									(1)after model year
				1984 and before model year 2008 shall be 25 miles per gallon;
									(2)after model year
				2007 and before model year 2011 shall be 28 miles per gallon;
									(3)after model year
				2010 and before model year 2014 shall be 32 miles per gallon;
									(4)after model year
				2013 and before model year 2017 shall be 36 miles per gallon; and
									(5)after model year
				2016 shall be 40 miles per
				gallon.
									.
						(B)Higher standards
			 set by regulationSection 32902(c) of title 49, United States
			 Code, is amended—
							(i)by
			 striking paragraph (2); and
							(ii)in
			 paragraph (1)—
								(I)by striking
			 (1) Subject to paragraph (2) of this subsection, the and
			 inserting The; and
								(II)by striking
			 amending the standard and inserting increasing the
			 standard otherwise applicable.
								(b)Increased
			 inclusiveness of definitions of automobile and passenger automobile
					(1)Automobile
						(A)In
			 generalSection 32901(a)(3) of title 49, United States Code, is
			 amended—
							(i)by
			 striking 6,000 pounds each place it appears and inserting
			 12,000 pounds; and
							(ii)in
			 subparagraph (B)—
								(I)by striking
			 10,000 pounds and inserting 14,000 pounds;
			 and
								(II)in clause (ii),
			 by striking an average fuel economy standard and all that
			 follows through conservation or.
								(B)Special
			 ruleSection 32908(a)(1) of such title is amended by striking
			 8,500 pounds and inserting 14,000 pounds.
						(2)Passenger
			 automobileSection 32901(a)(16) of title 49, United States Code,
			 is amended to read as follows:
						
							(16)passenger
				automobile means an automobile having a gross vehicle weight of 10,000
				pounds or less that is designed to be used principally for the transportation
				of
				persons;
							.
					(3)ApplicabilityThe
			 amendments made by this section shall apply with respect to automobiles
			 manufactured for model years beginning after the date of enactment of this
			 Act.
					(c)Civil
			 penalties
					(1)Increased
			 penalty for violations of fuel economy standardsSection 32912(b)
			 of title 49, United States Code, is amended—
						(A)by inserting
			 (1) before Except as provided;
						(B)by striking
			 $5 and inserting the dollar amount applicable under
			 paragraph (2);
						(C)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively;
			 and
						(D)by adding at the
			 end the following:
							
								(2)(A)The dollar amount
				referred to in paragraph (1) is $10, as increased from time to time under
				subparagraph (B);
									(B)Effective on October 1 of each year,
				the dollar amount applicable under subparagraph (A) shall be increased by the
				percentage (rounded to the nearest 1/10 of 1 percent) by
				which the price index for July of such year exceeds the price index for July of
				the preceding year. The amount calculated under the preceding sentence shall be
				rounded to the nearest $0.10.
									(C)In this paragraph, the term
				price index means the Consumer Price Index for all-urban
				consumers published monthly by the Department of
				Labor.
									.
						(2)Conforming
			 amendmentSection 32912(c)(1) of title 49, United States Code, is
			 amended—
						(A)by striking
			 subparagraph (B); and
						(B)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively.
						(3)ApplicabilityThe
			 amendments made by subsection (a) shall apply with respect to automobiles
			 manufactured for model years beginning after the date of enactment of this
			 Act.
					105.Inclusion of sports
			 utility vehicles in limitation on depreciation of certain luxury
			 automobiles
				(a)In
			 generalSubparagraph (A) of section 280F(d)(5) of the Internal
			 Revenue Code of 1986 (defining passenger automobile) is amended by striking
			 clause (ii) and all that follows and inserting the following new clause:
					
						(ii)(I)except as provided in
				subclause (II) or (III), which is rated at 6,000 pounds unloaded gross vehicle
				weight or less,
							(II)in the case of a truck or van, which is
				rated at 6,000 pounds gross vehicle weight or less, or
							(III)in the case of a sports utility vehicle
				not described in subclause (I), which is rated at more than 6,000 pounds but
				not more than 14,000 pounds gross vehicle
				weight.
							.
				(b)DefinitionParagraph
			 (5) of section 280F(d) of such Code is amended by adding at the end the
			 following new subparagraph:
					
						(C)Sports utility
				vehiclesThe term sports utility vehicle does not
				include any vehicle which—
							(i)does not have the primary load carrying
				device or container attached,
							(ii)has a seating
				capacity of more than 12 individuals,
							(iii)is designed for
				more than 9 individuals in seating rearward of the driver’s seat,
							(iv)is equipped with
				an open cargo area, or a covered box not readily accessible from the passenger
				compartment, of at least 72.0 inches in interior length, or
							(v)has an integral
				enclosure, fully enclosing the driver compartment and load carrying device,
				does not have seating rearward of the driver’s seat, and has no body section
				protruding more than 30 inches ahead of the leading edge of the
				windshield.
							.
				(c)Conforming
			 amendmentSection 179(b) of such Code (relating to limitations)
			 is amended by striking paragraph (6).
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				106.Fuel efficiency
			 standards for replacement tires
				(a)Standards for
			 tires manufactured for interstate commerceSection 30123 of title 49, United States
			 Code, is amended—
					(1)in subsection (b),
			 by inserting after the first sentence the following: The grading system
			 shall include standards for rating the fuel efficiency of tires designed for
			 use on passenger cars and light trucks.; and
					(2)by adding at the
			 end of the following:
						
							(d)National tire
				fuel efficiency program(1)The Secretary shall
				develop and carry out a national tire efficiency program for tires designed for
				use on passenger cars and light trucks. The program shall include the
				following:
									(A)Policies and
				procedures for testing and labeling tires for fuel economy to enable tire
				buyers to make informed purchasing decisions about the fuel economy of
				tires.
									(B)Policies and
				procedures to promote the purchase of energy-efficient replacement tires,
				including purchase incentives, website listings on the Internet, printed fuel
				economy guide booklets, and mandatory requirements for tire retailers to
				provide tire buyers with fuel-efficiency information on tires.
									(C)Minimum fuel
				economy standards for tires, promulgated by the Secretary.
									(2)The minimum fuel economy standards
				for tires required under paragraph (1)(C) shall—
									(A)ensure that, in conjunction with the
				requirements of paragraph (2)(B), the average fuel economy of replacement tires
				is equal to or better than the average fuel economy of tires sold as original
				equipment;
									(B)secure the maximum technically
				feasible and cost-effective fuel savings;
									(C)not adversely affect tire
				safety;
									(D)not adversely affect the average tire
				life of replacement tires;
									(E)incorporate the results from—
										(i)laboratory testing; and
										(ii)to the extent appropriate and
				available, on-road fleet testing programs conducted by manufacturers;
				and
										(F)not adversely affect efforts to manage
				scrap tires.
									(3)The policies, procedures, and
				standards developed under paragraph (1) shall apply to all tire types and
				models that are covered by the Uniform Tire Quality Grading Standards in
				section 575.104 of title 49, Code of Federal Regulations (or any successor
				regulation).
								(4)Not less than every 3 years, the
				Secretary shall review the minimum fuel economy standards in effect for tires
				under this subsection and revise the standards as necessary to ensure
				compliance with requirements under paragraph (2). The Secretary may not reduce
				the average fuel economy standards applicable to replacement tires.
								(5)Nothing in this section shall be
				construed to preempt any provisions of State law relating to higher fuel
				economy standards applicable to replacement tires designed for use on passenger
				cars and light trucks. Nothing in this chapter shall apply to—
									(A)a tire or group of tires with the same
				product identification number, plant, and year, for which the volume of tires
				produced or imported is less than 15,000 annually;
									(B)a deep tread, winter-type snow tire,
				space-saver tire, or temporary use spare tire;
									(C)a tire with a normal rim diameter of
				12 inches or less;
									(D)a motorcycle tire; or
									(E)a tire manufactured specifically for
				use in an off-road motorized recreational vehicle.
									(6)In this subsection, the term
				fuel economy, with respect to tires, means the extent to which
				the tire contribute to the fuel economy of the motor vehicles on which the tire
				are
				mounted.
								.
					(b)Conforming
			 amendmentSection 30103(b)(1)
			 of title 49, United States Code, is amended by striking When and
			 inserting Except as provided in section 30123(d) of this title,
			 when.
				(c)ImplementationThe
			 Secretary of Transportation shall ensure that the national tire fuel efficiency
			 program required under section 30123(d) of title 49, United States Code (as
			 added by subsection (a)(2)), is administered so as to apply the policies,
			 procedures, and standards developed under paragraph (2) of such subsection
			 beginning not later than March 31, 2008.
				107.Heavy Duty
			 Vehicle Fuel Economy Requirements
				(a)Fuel economy
			 standards for heavy duty trucksPart C of subtitle VI of title
			 49, United States Code, is amended by adding after chapter 329 the following
			 new chapter:
					
						330Heavy Duty
				Vehicle Fuel Economy Requirements
							33001.General
								(1)Purpose and
				policyThe purpose of this chapter is to reduce petroleum
				consumption by heavy duty motor vehicles to the maximum extent feasible.
				Therefore it is necessary to prescribe fuel economy requirements for heavy duty
				motor vehicles.
								(2)DefinitionIn
				this chapter, heavy duty motor vehicle means a vehicle of
				greater than 10,000 pounds gross vehicle weight that is driven or drawn by
				mechanical power and manufactured primarily for use on public streets, roads,
				and highways, but does not include a vehicle operated only on a rail
				line.
								33002.Requirements
								(1)General
				requirementsThe Secretary of Transportation shall prescribe
				heavy duty motor vehicle fuel economy requirements, which may be complete
				vehicle fuel economy standards or some combination of engine fuel economy
				standards and requirements for other vehicle components and accessories. Such
				requirements shall be established for as many categories of heavy duty motor
				vehicle as feasible and at a minimum shall be prescribed for tractor-trailers
				of 26,000 lbs. or more gross vehicle weight. The requirements shall be
				practicable, meet the need for heavy duty motor vehicle fuel consumption
				reduction, and be stated in objective terms.
								(2)Testing
				ProtocolsThe Administrator of the Environmental Protection
				Agency shall prescribe test protocols for determining compliance with standards
				and other requirements prescribed by the Secretary.
								(3)ConsiderationsWhen
				prescribing heavy duty motor vehicle fuel economy standards under paragraph
				(1), the Secretary shall—
									(A)consider relevant
				available heavy duty motor vehicle fuel consumption information;
									(B)consider whether a
				proposed standard is reasonable, practicable, and appropriate for the
				particular type of heavy duty motor vehicle for which it is prescribed;
				and
									(C)consider the
				extent to which the standard will carry out section 33001 of this title.
									(4)CooperationThe
				Secretary may advise, assist, and cooperate with departments, agencies, and
				instrumentalities of the Federal government, States, and other public and
				private agencies in developing fuel economy standards for heavy duty motor
				vehicles.
								(5)Effective dates
				of standardsThe Secretary shall specify the effective date and
				heavy duty model years of a fuel economy standard prescribed under this chapter
				in the order prescribing the standard.
								(6)5-year plan for
				testing protocolsThe Secretary shall establish and periodically
				review and update on a continuing basis a 5-year plan for testing motor vehicle
				fuel economy requirements prescribed under this chapter. In developing the plan
				and establishing testing priorities, the Secretary shall consider factors the
				Secretary considers appropriate, consistent with section 33001 of this title
				and the Secretary’s other duties and powers under this
				chapter.
								.
				(b)Clerical
			 AmendmentThe table of sections of subtitle VI of title 49,
			 United States Code, is amended by inserting after the item relating to chapter
			 329, the following new item:
					
						
							330. Heavy Duty Vehicle Fuel Economy
				Requirements...................................33001
						
						.
				IIReduce Heat and
			 Electric Bills
			AGeneral
			 programs
				201.Weatherization
			 assistanceSection 422 of the
			 Energy Conservation and Production Act (42 U.S.C. 6872) is amended—
					(1)by striking
			 $500,000,000 and inserting $1,000,000,000;
					(2)by striking
			 $600,000,000 and inserting $1,200,000,000;
			 and
					(3)by striking
			 $700,000,000 and inserting $1,400,000,000.
					202.Energy Star
			 programsThere are authorized
			 to be appropriated for carrying out the Energy Star program under section 324A
			 of the Energy Policy and Conservation Act—
					(1)to the
			 Administrator of the Environmental Protection Agency $100,000,000 for each
			 fiscal year; and
					(2)to
			 the Secretary of Energy $12,000,000 for each fiscal year.
					203.Renewable
			 electricity production credit
					(a)ExtensionSection 45(d) of the Internal Revenue Code
			 of 1986 (relating to qualified facilities) is amended—
						(1)by striking
			 January 1, 2009 each place it appears in paragraphs (1), (2),
			 (3), (5), (6), and (7) and inserting January 1, 2014, and
						(2)by striking
			 January 1, 2009 (January 1, 2006, in the case of a facility using solar
			 energy) in paragraph (4) and inserting January 1, 2014 (January
			 1, 2012, in the case of a facility using solar energy).
						(b)Extension of
			 credit for residential energy efficient propertySubsection (g)
			 of section 25D of such Code (relating to termination) is amended by striking
			 December 31, 2007 and inserting December 31,
			 2014.
					204.Efficiency resource
			 standard
					(a)AmendmentTitle
			 VII of the Public Utility Regulatory Policies Act of 1978 is amended by adding
			 the following new section at the end thereof:
						
							610.Efficiency
				resource standard for retail electricity and natural gas suppliers
								(a)Resource
				standardEach retail
				electricity and natural gas supplier shall undertake energy savings measures in
				each calendar year from 2007 through 2011 and thereafter that produce
				electricity demand savings and electricity and natural gas usage savings, as a
				percentage of the supplier’s base amount as shown in the following table. These
				targets represent savings realized from measures installed in the current year,
				plus cumulative savings realized from measures installed in all previous years.
				Each retail electricity and natural gas supplier subject to this subsection may
				use any electricity or natural gas savings measures available to it to achieve
				compliance with the performance standard established under this section, so
				long as the electricity and natural gas savings achieved by such measures can
				be calculated and verified pursuant to the rules promulgated under subsection
				(b).
									
										
											
												YearReductions in peak electricity demandReductions in electricity and natural gas
						usage
												
											
											
												20070.25%0.25%
												
												20080.75%0.75%
												
												20091.75%1.5%
												
												20102.75%2.25%
												
												2011 and
						thereafter3.75%3.0%
												
											
										
									
								(b)Determination of
				complianceThe Secretary shall promulgate rules not later than
				one year after the enactment of this section regarding the means to be used to
				calculate and verify compliance with the performance standard established under
				subsection (a). Each retail electric and natural gas supplier subject to this
				section shall calculate its compliance with such standard in accordance with
				such rules. The rules shall include each of the following:
									(1)Procedures and
				standards for defining and measuring electricity savings achieved or obtained
				by electricity and natural gas suppliers (hereinafter in this section referred
				to as electricity and natural gas savings) from customer
				facility end-uses that occur in a calendar year from all measures in place in
				that year (including measures implemented in previous years that produce
				electricity and natural gas savings in such calendar year).
									(2)Procedures and
				standards for verification of electricity and natural gas savings reported by
				the retail electricity and natural gas supplier.
									(3)Requirements for
				the contents and format of a bi-annual report from each retail electricity and
				natural gas supplier demonstrating its compliance with the requirements of
				subsection (a). The bi-annual report must include sufficient detail regarding
				the calculation of electricity and natural gas savings to enable the regulatory
				authority to verify and enforce compliance with the requirements of this
				section and the regulations under this section.
									(c)Credit and
				trading system(1)After consultation with
				the Administrator of the Environmental Protection Agency, the Secretary shall
				promulgate rules establishing a nationwide credit and credit trading system for
				electricity and natural gas savings. Under such rules the Secretary may certify
				as credits electricity or natural savings achieved by a retail electricity or
				natural gas supplier in a given year in excess of the quantity of electricity
				or natural gas savings required that calendar year for such supplier to meet
				the resource standard, as long as such savings comply with the rules
				established under subsection (b). The Secretary shall also certify as credits
				customer energy savings created by retail electric or natural gas suppliers or
				other entities, as long as such savings comply with the rules established under
				subsection (b). An electricity savings credit shall equal one kilowatt hour; a
				natural gas savings credit shall constitute one therm.
									(2)The Secretary shall not award credits
				to any retail electricity or natural gas supplier subject to State
				administration and enforcement under subsection (d) unless the Secretary has
				determined that such administration and enforcement are at least equivalent to
				administration and enforcement by the Secretary.
									(3)An electricity or natural gas savings
				credit is not a property right. Nothing in this or any other provision of law
				shall be construed to limit the authority of the United States to terminate or
				limit such credits.
									(4)A retail electric or natural gas
				supplier may sell such credit to any other entity, and other entities may sell
				such credits to retail electric or natural gas suppliers, in accordance with
				the accounting and verification rules established by the Secretary. Such credit
				may be used by a purchasing retail electricity or natural gas supplier for
				purposes of complying with the resource standards set forth in subsection
				(a).
									(5)In order to receive an electricity or
				natural gas savings credit, the recipient of an electricity savings credit
				shall pay a fee, calculated by the Secretary, in an amount that is equal to the
				administrative costs of issuing, recording, monitoring the sale or exchange of,
				and tracking the credit or does not exceed five percent of the dollar value of
				the credit, whichever is lower. The Secretary shall retain the fee and use it
				to pay these administrative costs.
									(6)A credit may be counted toward
				compliance with subsection (a) only once. A retail electricity or natural gas
				supplier may satisfy the requirements of subsection (a) through the
				accumulation of—
										(A)electricity or natural gas savings
				credits obtained by purchase or exchange under paragraph (7);
										(B)electricity or natural gas savings
				credits borrowed against future years under paragraph (8); or
										(C)any combination of credits under
				subparagraphs (A) and (B).
										(7)An electricity or natural gas savings
				credit may be sold or exchanged by the entity to whom issued or by any other
				entity that acquires the credit. An energy efficiency credit for any year that
				is not used to satisfy the minimum energy savings requirement of subsection (a)
				for that year may be carried forward for use within the next 4 years.
									(8)During the first year covered by the
				standards, a retail electricity or natural gas supplier that has reason to
				believe that it will not have sufficient electricity savings credits to comply
				with subsection (a) may—
										(A)submit a plan to the Secretary
				demonstrating that the retail electricity or natural gas supplier will earn
				sufficient credits within the next two calendar years which, when taken into
				account, will enable the retail electricity or natural gas supplier to meet the
				requirements of subsection (a) for the calendar year involved; and
										(B)upon the approval of the plan by the
				Secretary, apply credits that the plan demonstrates will be earned within the
				next two calendar years to meet the requirements of subsection (a) for the
				calendar year involved.
										(9)Any retail electricity or natural gas
				supplier may elect to comply with the requirements of this section in any
				calendar year by paying a fee of 3 cents per kilowatt hour, and 30 cents per
				therm, for any portion of the electricity or natural gas savings it would be
				obligated to achieve in that year by not later than March 31 of the following
				year. Funds produced from such fees shall be deposited in an escrow account
				established by the Secretary, and shall be distributed to the States for their
				use in creating electricity or natural gas savings at customer
				facilities.
									(d)Enforcement of
				compliance(1)If the State regulatory
				authority with ratemaking jurisdiction over a State-regulated retail
				electricity or natural gas supplier notifies the Secretary that it will enforce
				compliance by such supplier with the performance standards under subsection (a)
				of this section, such State regulatory authority shall have the authority to
				administer and enforce such standards for such supplier under State law. If the
				State regulatory authority does not so notify the Secretary, the Secretary
				shall exercise such authority until receiving such notice from the State
				regulatory authority.
									(2)Not later than July 1 of the calendar
				years 2008, 2010, 2012, 2014, and 2016, each retail electricity and natural gas
				supplier shall submit the compliance report required under subsection (b)
				to—
										(A)the appropriate State regulatory
				authority, if such authority has notified the Secretary under subsection (d),
				or
										(B)the Secretary to determine and enforce
				compliance with the standards.
										(3)In the case of any retail electricity
				or natural gas supplier for which the Secretary is enforcing compliance with
				the standards under this section, if such supplier fails to comply with such
				standards for two consecutive calendar years, the Secretary shall determine the
				number of kilowatt hours of electricity savings, or therms of natural gas
				savings, by which the supplier has fallen short of the standards, and, by
				order, require such supplier, after notice and opportunity for hearing, to
				deposit in an escrow account to be designated by the Secretary an amount equal
				to 3.5 cents per kilowatt hour for each such kilowatt hour, and 35 cents per
				therm for each such therm. The holder of such escrow account shall annually
				distribute the total amount of such account to the States to be used by the
				States for the purpose of achieving customer electricity and natural gas
				savings. Any retail electricity or natural gas supplier required to make such a
				payment may, within 60 calendar days after the issuance of such order, bring an
				action in the United States Court of Appeals for the District of Columbia for
				judicial review of such order. Such court shall have jurisdiction to enter a
				judgment affirming, modifying, or setting aside such order or remanding such
				order in whole or in part to the Secretary.
									(e)Information
				collectionThe Secretary may collect the information necessary to
				verify and audit—
									(1)the annual
				electric energy sales, natural gas sales, electricity savings, and natural gas
				savings of any entity applying for electricity or natural gas savings credits
				under this section,
									(2)the validity of
				electricity or natural gas savings credits submitted by a retail electricity or
				natural gas supplier to the Secretary, and
									(3)the quantity of
				electricity and natural gas sales of all retail electricity and natural gas
				suppliers.
									(f)State
				lawNothing in this section shall supersede or otherwise affect
				any State or local law requiring or otherwise relating to reductions in total
				annual electricity or natural gas energy consumption by or peak power
				consumption by electric consumers to the extent that such State or local law
				requires more stringent reductions than those required under this section. Any
				retail electricity or natural gas supplier that achieves reductions referred to
				in this section in accordance with State requirements shall be entitled to full
				credit under this section for such reductions to the extent that such
				reductions meet the requirements of this section and the regulations under this
				section (including verification and monitoring requirements).
								(g)DefinitionsFor
				purposes of this section:
									(1)The term
				retail electricity or natural supplier means a person that sells
				electric energy or natural gas to consumers and sold not less than 1,000,000
				megawatt-hours of electric energy or 20,000,000 therms of natural gas to
				consumers for purposes other than resale during the preceding calendar year;
				except that such term does not include the United States, a State or any
				political subdivision of a State, or any agency, authority, or instrumentality
				of any one or more of the foregoing, or a rural electric cooperative.
									(2)The term
				retail electricity or natural gas supplier’s base amount means
				the total amount of electric energy or natural gas sold by the retail
				electricity or natural gas supplier to customers during the most recent
				calendar year for which information is available.
									(3)The term
				electricity savings means reductions in end-use electricity
				consumption in customer facilities relative to consumption at those same
				facilities in a base year as defined in rules issued by the Secretary, or in
				the case of new facilities, relative to reference facilities defined in rules
				issued by the Secretary, or distributed generation efficiency measures,
				including fuel cells and combined heat and power (CHP) technologies, that
				provide electricity only for onsite customer use.
									(4)The term
				natural gas savings means reductions in end-use natural gas
				consumption in customer facilities relative to consumption at those same
				facilities in a base year as defined in rules issued by the Secretary, or in
				the case of new facilities, relative to reference facilities defined in rules
				issued by the
				Secretary.
									.
					(b)Table of
			 contentsThe table of contents for title VII of the Public
			 Utility Regulatory Policies Act of 1978 is amended by adding the following new
			 item at the end thereof:
						
							
								Sec. 610. Efficiency resource standard for
				retail electricity and natural gas
				suppliers.
							
							.
					205.Federal renewable
			 portfolio standard
					(a)In
			 generalTitle VI of the
			 Public Utility Regulatory Policies Act of 1978 is amended by adding at the end
			 the following:
						
							611.Federal
				renewable portfolio standard
								(a)Minimum
				renewable generation requirementFor each calendar year beginning
				in calendar year 2009, each retail electric supplier shall submit to the
				Secretary, not later than April 1 of the following calendar year, renewable
				energy credits in an amount equal to the required annual percentage specified
				in subsection (b).
								(b)Required annual
				percentageFor calendar years after 2008, the required annual
				percentage of the retail electric supplier’s base amount that shall be
				generated from renewable energy resources, or otherwise credited towards such
				percentage requirement pursuant to subsection (c), shall be the percentage
				specified in the following table:
									
										
											
												Required
						annual
												
												Calendar
						Yearspercentage
												
											
											
												2009 through 20101
												
												2010 through 20112
												
												2011 through 20124
												
												2012 through 20136
												
												2013 through 20158
												
												2015 through 201610
												
												2016 through 201712
												
												2017 through 201814
												
												2018 through 201916
												
												2019 through 202018
												
												2020 and thereafter20.
												
											
										
									
								(c)Submission of
				credits(1)A
				retail electric supplier may satisfy the requirements of subsection (a) through
				the submission of renewable energy credits—
										(A)issued to the retail electric supplier
				under subsection (d);
										(B)obtained by purchase or exchange under
				subsection (e); or
										(C)borrowed under subsection (f).
										(2)A renewable energy credit may be
				counted toward compliance with subsection (a) only once.
									(d)Issuance of
				credits(1)The
				Secretary shall establish by rule, not later than 1 year after the date of
				enactment of this section, a program to issue and monitor the sale or exchange
				of, and track, renewable energy credits.
									(2)Under the program established by the
				Secretary, an entity that generates electric energy through the use of a
				renewable energy resource may apply to the Secretary for the issuance of
				renewable energy credits. The application shall indicate—
										(A)the type of renewable energy resource
				used to produce the electricity;
										(B)the location where the electric energy
				was produced; and
										(C)any other information the Secretary
				determines appropriate.
										(3)(A)Except as provided in
				subparagraphs (B), (C), and (D), the Secretary shall issue to each entity that
				generates electric energy one renewable energy credit for each kilowatt hour of
				electric energy the entity generates from the date of enactment of this section
				and in each subsequent calendar year through the use of a renewable energy
				resource at an eligible facility.
										(B)For incremental hydropower the
				renewable energy credits shall be calculated based on the expected increase in
				average annual generation resulting from the efficiency improvements or
				capacity additions. The number of credits shall be calculated using the same
				water flow information used to determine a historic average annual generation
				baseline for the hydroelectric facility and certified by the Secretary or the
				Federal Energy Regulatory Commission. The calculation of the renewable energy
				credits for incremental hydropower shall not be based on any operational
				changes at the hydroelectric facility not directly associated with the
				efficiency improvements or capacity additions.
										(C)The Secretary shall issue two
				renewable energy credits for each kilowatt hour of electric energy generated
				and supplied to the grid in that calendar year through the use of a renewable
				energy resource at an eligible facility located on Indian land. For purposes of
				this paragraph, renewable energy generated by biomass cofired with other fuels
				is eligible for two credits only if the biomass was grown on such land.
										(D)For electric energy resources
				produced from a generation offset, the Secretary shall issue two renewable
				energy credits for each kilowatt hour generated.
										(E)To be eligible for
				a renewable energy credit, the unit of electric energy generated through the
				use of a renewable energy resource may be sold or may be used by the generator.
				If both a renewable energy resource and a non-renewable energy resource are
				used to generate the electric energy, the Secretary shall issue renewable
				energy credits based on the proportion of the renewable energy resources used.
				The Secretary shall identify renewable energy credits by type and date of
				generation.
									(4)When a generator sells electric
				energy generated through the use of a renewable energy resource to a retail
				electric supplier under a contract subject to section 210 of this Act, the
				retail electric supplier is treated as the generator of the electric energy for
				the purposes of this section or the duration of the contract.
									(5)The Secretary shall issue renewable
				energy credits for existing facility offsets to be applied against a retail
				electric supplier’s required annual percentage. Such credits are not tradeable
				and may be used only in the calendar year generation actually occurs.
									(e)Credit
				tradingA renewable energy credit, may be sold or exchanged by
				the entity to whom issued or by any other entity who acquires the renewable
				energy credit. A renewable energy credit for any year that is not used to
				satisfy the minimum renewable generation requirement of subsection (a) for that
				year may be carried forward for use within the next 4 years.
								(f)Credit
				borrowingAt any time before the end of calendar year 2009, a
				retail electric supplier that has reason to believe it will not have sufficient
				renewable energy credits to comply with subsection (a) may—
									(1)submit a plan to
				the Secretary demonstrating that the retail electric supplier will earn
				sufficient credits within the next 3 calendar years which, when taken into
				account, will enable the retail electric supplier to meet the requirements of
				subsection (a) for calendar year 2009 and the subsequent calendar years
				involved; and
									(2)upon the approval
				of the plan by the Secretary, apply renewable energy credits that the plan
				demonstrates will be earned within the next 3 calendar years to meet the
				requirements of subsection (a) for each calendar year involved.
									The
				retail electric supplier must repay all of the borrowed renewable energy
				credits by submitting an equivalent number of renewable energy credits, in
				addition to those otherwise required under subsection (a), by calendar year
				2010 or any earlier deadlines specified in the approved plan. Failure to repay
				the borrowed renewable energy credits shall subject the retail electric
				supplier to civil penalties under subsection (h) for violation of the
				requirements of subsection (a) for each calendar year involved.(g)Credit cost
				capThe Secretary shall offer renewable energy credits for sale
				at the lesser of 3 cents per kilowatt-hour or 200 percent of the average market
				value of renewable credits for the applicable compliance period. On January 1
				of each year following calendar year 2008, the Secretary shall adjust for
				inflation the price charged per credit for such calendar year, based on the
				Gross Domestic Product Implicit Price Deflator.
								(h)EnforcementThe Secretary may bring an action in the
				appropriate United States district court to impose a civil penalty on a retail
				electric supplier that does not comply with subsection (a), unless the retail
				electric supplier was unable to comply with subsection (a) for reasons outside
				of the supplier's reasonable control (including weather-related damage,
				mechanical failure, lack of transmission capacity or availability, strikes,
				lockouts, actions of a governmental authority). A retail electric supplier who
				does not submit the required number of renewable energy credits under
				subsection (a) shall be subject to a civil penalty of not more than the greater
				of 3 cents or 200 percent of the average market value of credits for the
				compliance period for each renewable energy credit not submitted..
								(i)Information
				collectionThe Secretary may collect the information necessary to
				verify and audit—
									(1)the annual
				electric energy generation and renewable energy generation of any entity
				applying for renewable energy credits under this section;
									(2)the validity of
				renewable energy credits submitted by a retail electric supplier to the
				Secretary; and
									(3)the quantity of
				electricity sales of all retail electric suppliers.
									(j)Environmental
				savings clauseIncremental hydropower shall be subject to all
				applicable environmental laws and licensing and regulatory requirements.
								(k)Existing
				programsThis section does not preclude a State from imposing
				additional renewable energy requirements in that State, including specifying
				eligible technologies under such State requirements.
								(l)DefinitionsFor
				purposes of this section:
									(1)BiomassThe
				term biomass means any organic material that is available on a
				renewable or recurring basis, including dedicated energy crops, trees grown for
				energy production, wood waste and wood residues, plants (including aquatic
				plants, grasses, and agricultural crops), residues, fibers, animal wastes and
				other organic waste materials (but not including unsegregated municipal solid
				waste (garbage)), and fats and oils, except that with respect to material
				removed from National Forest System lands the term includes only organic
				material from—
										(A)thinnings from
				trees that are less than 12 inches in diameter;
										(B)slash;
										(C)brush; and
										(D)mill
				residues.
										(2)Eligible
				facilityThe term eligible facility means—
										(A)a facility for the
				generation of electric energy from a renewable energy resource that is placed
				in service on or after the date of enactment of this section; or
										(B)a repowering or
				cofiring increment that is placed in service on or after the date of enactment
				of this section at a facility for the generation of electric energy from a
				renewable energy resource that was placed in service before that date.
										(3)Eligible
				renewable energy resourceThe
				term renewable energy resource means solar, wind, ocean, or
				geothermal energy, biomass (excluding solid waste and paper that is commonly
				recycled), landfill gas, a generation offset, or incremental hydropower.
									(4)Generation
				offsetThe term
				generation offset means reduced electricity usage metered at a
				site where a customer consumes energy from a renewable energy
				technology.
									(5)Existing
				facility offsetThe term existing facility offset
				means renewable energy generated from an existing facility, not classified as
				an eligible facility, that is owned or under contract, directly or indirectly,
				to a retail electric supplier on the date of enactment of this section.
									(6)Incremental
				hydropowerThe term incremental hydropower means
				additional generation that is achieved from increased efficiency or additions
				of capacity on or after the date of enactment of this section or the effective
				date of the applicable State renewable portfolio standard program, at a
				hydroelectric facility that was placed in service before that date.
									(7)Indian
				landThe term Indian land means—
										(A)any land within
				the limits of any Indian reservation, pueblo, or rancheria;
										(B)any land not
				within the limits of any Indian reservation, pueblo, or rancheria title to
				which was on the date of enactment of this paragraph either held by the United
				States for the benefit of any Indian tribe or individual or held by any Indian
				tribe or individual subject to restriction by the United States against
				alienation;
										(C)any dependent
				Indian community; and
										(D)any land conveyed
				to any Alaska Native corporation under the Alaska Native Claims Settlement
				Act.
										(8)Indian
				tribeThe term Indian tribe means any Indian tribe,
				band, nation, or other organized group or community, including any Alaskan
				Native village or regional or village corporation as defined in or established
				pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.),
				which is recognized as eligible for the special programs and services provided
				by the United States to Indians because of their status as Indians.
									(9)Renewable
				energyThe term renewable energy means electric
				energy generated by a renewable energy resource.
									(10)Renewable
				energy resourceThe term renewable energy resource
				means solar, wind, ocean, geothermal energy, biomass (not including municipal
				solid waste), landfill gas, a generation offset, or incremental
				hydropower.
									(11)Repowering or
				cofiring incrementThe term repowering or cofiring
				increment means—
										(A)the additional
				generation from a modification that is placed in service on or after the date
				of enactment of this section to expand electricity production at a facility
				used to generate electric energy from a renewable energy resource or to cofire
				biomass that was placed in service before the date of enactment of this
				section, or
										(B)the additional
				generation above the average generation in the 3 years preceding the date of
				enactment of this section to expand electricity production at a facility used
				to generate electric energy from a renewable energy resource or to cofire
				biomass that was placed in service before the date of enactment of this
				section.
										(12)Retail electric
				supplierThe term retail electric supplier means a
				person that sells electric energy to electric consumers and sold not less than
				1,000,000 megawatt-hours of electric energy to electric consumers for purposes
				other than resale during the preceding calendar year; except that such term
				does not include the United States, a State or any political subdivision of a
				State, or any agency, authority, or instrumentality of any one or more of the
				foregoing.
									(13)Retail electric
				supplier’s base amountThe
				term retail electric supplier’s base amount means the total amount
				of electric energy sold by the retail electric supplier to electric customers
				during the most recent calendar year for which information is available,
				excluding electric energy generated by—
										(A)an eligible renewable energy resource;
				or
										(B)a hydroelectric facility.
										(m)SunsetThis
				section expires December 31,
				2030.
								.
					(b)Table of
			 contentsThe table of contents for such title is amended by
			 adding the following new item at the end:
						
							
								Sec. 611. Federal renewable portfolio
				standard.
							
							.
					206.Net
			 metering
					(a)Adoption of
			 standardSection 111(d)(11) of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 2621(d)) is amended to read as follows:
						
							(11)Net
				metering(A)Each electric utility
				shall make available upon request net metering service to any electric consumer
				that the electric utility serves.
								(B)For purposes of implementing this
				paragraph, any reference contained in this section to the date of enactment of
				the Public Utility Regulatory Policies Act of 1978 shall be deemed to be a
				reference to the date of enactment of this paragraph.
								(C)Notwithstanding subsections (b) and
				(c) of section 112, each State regulatory authority may consider and make a
				determination concerning whether it is appropriate in the public interest to
				not implement the standard set out in subparagraph (A) not later than 1 year
				after the date of enactment of this paragraph.
								(D)Nothing in this section shall preclude
				a State from establishing additional incentives or to encourage on-site
				generating facilities and net metering in addition to that required under this
				section.
								(E)The Department shall report within 11
				months of enactment and annually thereafter on the public benefit provided by
				adoption of net metering and interconnection standards, and the status of state
				adoption of
				such.
								.
					(b)Special rules for net
			 meteringSection 115 of the Public Utility Regulatory Policies
			 Act of 1978 (16 U.S.C. 2625) is amended by adding at the end the
			 following:
						
							(i)Net
				meteringIn undertaking the consideration and making the
				determination under section 111 with respect to the standard concerning net
				metering established by section 111(d)(11), the term net metering service shall
				mean a service provided in accordance with the following standards:
								(1)An electric
				utility—
									(A)shall charge the
				owner or operator of an on-site generating facility rates and charges that are
				identical to those that would be charged other electric consumers of the
				electric utility in the same rate class; and
									(B)shall not charge
				the owner or operator of an on-site generating facility any additional standby,
				capacity, interconnection, or other rate or charge.
									(2)An electric
				utility that sells electric energy to the owner or operator of an on-site
				generating facility shall measure the quantity of electric energy produced by
				the on-site facility and the quantity of electric energy consumed by the owner
				or operator of an on-site generating facility during a billing period with a
				single bi-directional meter or otherwise in accordance with reasonable metering
				practices.
								(3)If the quantity of
				electric energy sold by the electric utility to an on-site generating facility
				exceeds the quantity of electric energy supplied by the on-site generating
				facility to the electric utility during the billing period, the electric
				utility may bill the owner or operator for the net quantity of electric energy
				sold, in accordance with reasonable metering practices.
								(4)If the quantity of electric energy supplied
				by the on-site generating facility to the electric utility exceeds the quantity
				of electric energy sold by the electric utility to the on-site generating
				facility during the billing period—
									(A)the electric
				utility may bill the owner or operator of the on-site generating facility for
				the appropriate charges for the billing period in accordance with paragraph;
				and
									(B)the owner or
				operator of the on-site generating facility shall be credited for the excess
				kilowatt-hours generated during the billing period, with the kilowatt-hour
				credit appearing on the bill for the following billing period.
									(5)An eligible
				on-site generating facility and net metering system used by an electric
				consumer shall meet all applicable safety, performance, reliability, and
				interconnection standards established by the National Electrical Code, the
				Institute of Electrical and Electronics Engineers, and Underwriters
				Laboratories.
								(6)The Commission,
				after consultation with State regulatory authorities and unregulated electric
				utilities and after notice and opportunity for comment, may adopt, by rule,
				additional control and testing and interconnection requirements for on-site
				generating facilities and net metering systems that the Commission determines
				are necessary to protect public safety and system reliability.
								(7)For purposes of
				this subsection:
									(A)The term
				eligible on-site generating facility means a facility on the
				site of a residential electric consumer with a maximum generating capacity of
				10 kilowatts or less that is fueled by solar energy, wind energy, or fuel
				cells; or a facility on the site of a commercial electric consumer with a
				maximum generating capacity of 500 1000 kilowatts or less that is fueled solely
				by a renewable energy resource, landfill gas, or a high efficiency
				system.
									(B)The term
				renewable energy resource means solar, wind, biomass,
				micro-freeflow hydro, or geothermal energy.
									(C)The term
				high efficiency system means fuel cells or combined heat and
				power.
									(D)The term
				net metering service means service to an electric consumer under
				which electric energy generated by that electric consumer from an eligible
				on-site generating facility and delivered to the local distribution facilities
				may be used to offset electric energy provided by the electric utility to the
				electric consumer during the applicable billing
				period.
									.
					BEnergy Efficiency
			 Incentive
				211.Performance based
			 energy improvements for non-business property
					(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 25D the
			 following new section:
						
							25E.Performance
				based energy improvements
								(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the amount of qualified energy efficiency expenditures paid or
				incurred by the taxpayer during the taxable year.
								(b)Limitations
									(1)In
				generalThe amount allowed as a credit under subsection (a) shall
				not exceed the product of—
										(A)the qualified
				energy savings achieved, and
										(B)$4,000.
										(2)Minimum amount
				of qualified energy savingsNo credit shall be allowed under
				subsection (a) with respect to any principal residence which achieves a
				qualified energy savings of less than 20 percent.
									(3)Limitation based
				on amount of taxIn the case of taxable years to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year shall not exceed the excess of—
										(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
										(B)the sum of the
				credit allowable under this subpart (other than this section and sections 23,
				24, and 25B) and section 27 for the taxable year.
										(c)Qualified energy
				efficiency expendituresFor purposes of this section:
									(1)In
				generalThe term qualified energy efficiency
				expenditures means any amount paid or incurred which is related to
				producing qualified energy savings in a principal residence of the taxpayer
				which is located in the United States.
									(2)No double
				benefit for certain expendituresThe term qualified energy
				efficiency expenditures shall not include any expenditure for which a
				deduction or credit is otherwise allowed to the taxpayer under this
				chapter.
									(3)Principal
				residenceThe term principal residence has the same
				meaning as when used in section 121, except that—
										(A)no ownership
				requirement shall be imposed, and
										(B)the period for
				which a building is treated as used as a principal residence shall also include
				the 60-day period ending on the 1st day on which it would (but for this
				subparagraph) first be treated as used as a principal residence.
										(d)Qualified energy
				savingsFor purposes of this section—
									(1)In
				generalThe term qualified energy savings means,
				with respect to any principal residence, the amount (measured as a percentage)
				by which—
										(A)the annual energy
				use with respect to the principal residence after qualified energy efficiency
				expenditures are made, as certified under paragraph (2), is less than
										(B)the annual energy
				use with respect to the principal residence before the qualified energy
				efficiency expenditures were made, as certified under paragraph (2).
										In
				determining annual energy use under subparagraph (B), any energy efficiency
				improvements which are not attributable to qualified energy efficiency
				expenditures shall be disregarded.(2)Certification
										(A)In
				generalThe Secretary, in consultation with the Secretary of
				Energy, shall prescribe the procedures and methods for the making of
				certifications under this paragraph based on the Residential Energy Services
				Network (RESNET) Technical Guidelines in effect on the date of the enactment of
				this section.
										(B)Qualified
				individualsAny certification made under this paragraph may only
				be made by an individual who is recognized by an organization certified by the
				Secretary for such purposes.
										(e)Special
				rulesFor purposes of this section rules similar to the rules
				under paragraphs (4), (5), (6), (7), (8), and (9) of section 25D(e) and section
				25C(e)(2) shall apply.
								(f)Basis
				adjustmentsFor purposes of this subtitle, if a credit is allowed
				under this section with respect to any expenditure with respect to any
				property, the increase in the basis of such property which would (but for this
				subsection) result from such expenditure shall be reduced by the amount of the
				credit so allowed.
								(g)TerminationThis
				section shall not apply with respect to any property placed in service after
				December 31,
				2011.
								.
					(b)Interim guidance
			 on certification
						(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of the Treasury, in consultation with the Secretary of
			 Energy, shall issue interim guidance on—
							(A)the procedures and
			 methods for making certifications under sections 25E(d)(2)(A) and 179F(d)(2)(A)
			 of the Internal Revenue Code of 1986, as added by subsection (a) and section
			 203, respectively;
							(B)the recognition of
			 qualified individuals under sections 25E(d)(2)(B) and 179F(d)(2)(B) of such
			 Code for the purpose of making such certifications; and
							(C)how participation
			 in State energy efficiency programs can be used in the procedures and methods
			 described in subparagraph (A).
							(2)Consultation
			 with stakeholders
							(A)In
			 generalThe Secretary of the Treasury, in issuing guidance
			 pursuant to paragraph (1), shall consider comments from energy efficiency
			 experts and other interested parties.
							(B)Other
			 considerationsIn the case of guidance issued pursuant to
			 paragraph (1)(B), the Secretary of the Treasury shall also consider—
								(i)the Residential
			 Energy Services Network Technical Guidelines and other pertinent guidelines for
			 evaluating energy savings;
								(ii)energy modeling
			 software, including software accredited through the Residential Energy Services
			 Network; and
								(iii)quality
			 assurance procedures of the Building Performance Institute, Home Performance
			 through Energy Star, and the Residential Energy Services Network.
								(c)Alternative
			 certification methods
						(1)In
			 generalThe Secretary of the Treasury shall establish a procedure
			 for individuals and businesses to petition for the approval of alternative
			 methods of certification under sections 25E(d)(2)(A) and 179F(d)(2)(A) of the
			 Internal Revenue Code of 1986, as added by subsection (a) and section 203,
			 respectively.
						(2)DeterminationThe
			 Secretary of the Treasury shall make a determination on the approval or
			 disapproval of such alternative methods of certification not later than 90 days
			 after receiving a petition under paragraph (1).
						(d)Conforming
			 amendments
						(1)Section 1016(a) is
			 amended by striking and at the end of paragraph (36), by
			 striking the period at the end of paragraph (37) and inserting ,
			 and, and by adding at the end the following new paragraph:
							
								(38)to the extent
				provided in section
				25E(f).
								.
						(2)The table of
			 sections for subpart A of part IV of subchapter A chapter 1 is amended by
			 inserting after the item relating to section 25D the following new item:
							
								
									Sec. 25E. Performance based energy
				improvements.
								
								.
						(e)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
					212.Extension and
			 modification of credit for nonbusiness energy property
					(a)ExtensionSubsection
			 (g) of section 25C (relating to termination) is amended by striking
			 December 31, 2007 and inserting December 31,
			 2011.
					(b)Labor costs for
			 qualified energy efficiency improvementsSection 25C(c)(1) is
			 amended by adding at the end the following new flush sentence:
						
							The amount
				taken into account under subsection (a)(1) with respect to qualified energy
				efficiency improvements shall include expenditures for labor costs properly
				allocable to the onsite preparation, assembly, or original installation of any
				component described in this
				paragraph..
					(c)Modifications
			 for residential energy efficiency property expenditures
						(1)Increased
			 limitation for oil furnaces and natural gas, propane, and oil hot water
			 boilers
							(A)In
			 generalSubparagraphs (B) and (C) of section 25C(b)(3) are
			 amended to read as follows:
								
									(B)$150 for any
				qualified natural gas furnace or qualified propane furnace, and
									(C)$300 for—
										(i)any item of
				energy-efficient building property, and
										(ii)any qualified oil
				furnace, qualified natural gas hot water boiler, qualified propane hot water
				boiler, or qualified oil hot water
				boiler.
										.
							(B)Conforming
			 amendmentClause (ii) of section 25C(d)(2)(A) is amended to read
			 as follows:
								
									(ii)any qualified
				natural gas furnace, qualified propane furnace, qualified oil furnace,
				qualified natural gas hot water boiler, qualified propane hot water boiler, or
				qualified oil hot water boiler,
				or
									.
							(2)Modifications of
			 standards for energy-efficient building property
							(A)Electric heat
			 pumpsSubparagraph (B) of section 25C(d)(3) is amended to read as
			 follows:
								
									(A)an electric heat
				pump which achieves the highest efficiency tier established by the Consortium
				for Energy Efficiency, as in effect on January 1,
				2008.
									.
							(B)Central air
			 conditionersSection 25C(d)(3)(D) is amended by striking
			 2006 and inserting 2008.
							(C)Water
			 HeatersSubparagraph (E) of section 25C(d) is amended to read as
			 follows:
								
									(E)a natural gas,
				propane, or oil water heater which has either an energy factor of at least 0.80
				or a thermal efficiency of at least 90
				percent.
									.
							(D)Oil furnaces and
			 hot water boilersParagraph (4) of section 25C(d) is amended to
			 read as follows:
								
									(4)Qualified natural
				gas, propane, and oil furnaces and hot water boilers
										(A)Qualified
				natural gas furnaceThe term qualified natural gas
				furnace means any natural gas furnace which achieves an annual fuel
				utilization efficiency rate of not less than 95.
										(B)Qualified
				natural gas hot water boilerThe term qualified natural gas
				hot water boiler means any natural gas hot water boiler which achieves
				an annual fuel utilization efficiency rate of not less than 90.
										(C)Qualified
				propane furnaceThe term qualified propane furnace
				means any propane furnace which achieves an annual fuel utilization efficiency
				rate of not less than 95.
										(D)Qualified propane
				hot water boilerThe term qualified propane hot water
				boiler means any propane hot water boiler which achieves an annual fuel
				utilization efficiency rate of not less than 90.
										(E)Qualified oil
				furnacesThe term qualified oil furnace means any
				oil furnace which achieves an annual fuel utilization efficiency rate of not
				less than 90.
										(F)Qualified oil
				hot water boilerThe term qualified oil hot water
				boiler means any oil hot water boiler which achieves an annual fuel
				utilization efficiency rate of not less than
				90.
										.
							(3)Elimination of
			 lifetime limitationParagraph (1) of section 25C(b) is amended by
			 inserting by reason of subsection (a)(1) after under this
			 section.
						(d)Modification of
			 qualified energy efficiency improvements
						(1)In
			 generalParagraph (1) of section 25C(c) is amended by inserting
			 , or an asphalt roof with appropriate cooling granules, before
			 which meet the Energy Star program requirements.
						(2)Building
			 envelope componentSubparagraph (D) of section 25C(c)(2) is
			 amended—
							(A)by inserting
			 or asphalt roof after metal roof, and
							(B)by inserting
			 or cooling granules after pigmented
			 coatings.
							(e)Natural gas
			 fired heat pumpsSection 25C(d)(3), as amended by this section,
			 is amended by striking and at the end of subparagraph (D), by
			 striking the period at the end of subparagraph (E) and inserting ,
			 and, and by adding at the end the following new subparagraph:
						
							(F)a natural gas fired
				heat pump with a heating coefficient of performance (COP) of at least
				1.1.
							.
					(f)Elimination of
			 credit for qualified energy efficiency improvements in 2010
						(1)In
			 generalSubsection (a) of section 25C is amended to read as
			 follows:
							
								(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the amount of residential energy property expenditures paid or
				incurred by the taxpayer during the taxable
				year.
								.
						(2)Conforming
			 amendments
							(A)Section 25C(b), as
			 amended by subsection (b), is amended by striking paragraphs (1) and (2) and by
			 redesignating paragraph (3) as paragraph (1).
							(B)Section 25C(b)(1),
			 as redesignated by subparagraph (A), is amended by striking by reason of
			 subsection (a)(2).
							(C)Section 25C is
			 amended by striking subsection (c).
							(g)Clarification of
			 eligibility of standards for qualified energy propertySection
			 25C(d)(2)(C) is amended by striking and at the end of clause
			 (i), by striking the period at the end of clause (ii) and inserting ,
			 and, and by adding at the end the following new clause:
						
							(iii)shall allow for
				the testing of products regardless of the size or capacity of the
				product.
							.
					(h)Effective
			 dates
						(1)In
			 generalExcept as provided in paragraphs (2) and (3), the
			 amendments made by this section shall apply to property placed in service after
			 the date of the enactment of this Act.
						(2)Standards for
			 electric heat pumps and central air conditionersThe amendments
			 made by subparagraphs (A) and (B) subsection (c)(2) shall apply to property
			 placed in service after December 31, 2007.
						(3)Elimination of
			 credit for qualified energy efficiency improvementsThe
			 amendments made by subsection (f) shall apply to property placed in service
			 after December 31, 2009.
						213.Extension and
			 clarification of new energy efficient home credit
					(a)ExtensionSubsection (g) of section 45L (relating to
			 termination), as amended by section 205 of division A of the Tax Relief and
			 Health Care Act of 2006, is amended by striking December 31,
			 2008 and inserting December 31, 2011.
					(b)Clarification
						(1)In
			 generalParagraph (1) of section 45L(a) is amended by striking
			 and at the end of subparagraph (A) and by striking subparagraph
			 (B) and inserting the following:
							
								(B)acquired by a
				person from such eligible contractor, and
								(C)used by any person
				as a residence during the taxable
				year.
								.
						(2)Effective
			 dateThe amendments made by this subsection shall take effect as
			 if included in section 1332 of the Energy Policy Act of 2005.
						214.Extension and
			 modification of deduction for energy efficient commercial buildings
					(a)ExtensionSubsection (h) of section 179D (relating to
			 termination) is amended to read as follows:
						
							(h)TerminationThis section shall not apply with respect
				to property—
								(1)which is certified
				under subsection (d)(6) after December 31, 2012, or
								(2)which is placed in
				service after December 31, 2014.
								A
				provisional certification shall be treated as meeting the requirements of
				paragraph (1) if it is based on the building plans, subject to inspection and
				testing after
				installation..
					(b)Increase in
			 maximum amount of deduction
						(1)In
			 generalSubparagraph (A) of section 179D(b)(1) is amended by
			 striking $1.80 and inserting $2.25.
						(2)Partial
			 allowanceParagraph (1) of section 179D(d) is amended—
							(A)by striking
			 $.60 and inserting $0.75, and
							(B)by striking
			 $1.80 and inserting $2.25.
							(c)Modifications to
			 certain special rules
						(1)Methods of
			 calculating energy savings
							(A)In
			 generalParagraph (2) of section 179D(d) is amended—
								(i)by inserting
			 in detail after based,
								(ii)by inserting
			 , except that the Secretary shall use Standard 90.1–2001 in lieu of the
			 California title 24 energy standards and the tables contained therein and the
			 Secretary may add requirements from Standard 90.1–2001 (or any successor
			 standard) before the period at the end, and
								(iii)by adding at the
			 end the following new sentence: The calculation methods contained in
			 such regulations shall also provide for the calculation of appropriate energy
			 savings for design methods and technologies not otherwise credited in such
			 manual or standard, including energy savings associated with natural
			 ventilation, evaporative cooling, automatic lighting controls (such as
			 occupancy sensors, photocells, and time clocks), day lighting, designs
			 utilizing semi-conditioned spaces which maintain adequate comfort conditions
			 without air conditioning or without heating, improved fan system efficiency
			 (including reductions in static pressure), advanced unloading mechanisms for
			 mechanical cooling (such as multiple or variable speed compressors), on-site
			 generation of electricity (including combined heat and power systems, fuel
			 cells, and renewable energy generation such as solar energy), and wiring with
			 lower energy losses than wiring satisfying Standard 90.1–2001 requirements for
			 building power distribution systems..
								(B)Requirements for
			 computer software used in calculating energy and power consumption
			 costsParagraph (3)(B) of section 179D(d) is amended by striking
			 and at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , and, and by adding at the end
			 the following:
								
									(iv)which
				automatically—
										(I)generates the
				features, energy use, and energy and power consumption costs of a reference
				building which meets Standard 90.1–2001,
										(II)generates the
				features, energy use, and energy and power consumption costs of a compliant
				building or system which reduces the annual energy and power costs by 50
				percent compared to Standard 90.1–2001, and
										(III)compares such
				features, energy use, and consumption costs to the features, energy use, and
				consumption costs of the building or system with respect to which the
				calculation is being
				made.
										.
							(2)Targets for
			 partial allowance of creditParagraph (1)(B) of section 179D(d)
			 is amended—
							(A)by striking
			 The Secretary and inserting the following:
								
									(i)In
				generalThe Secretary
									,
				and
							(B)by adding at the
			 end the following:
								
									(ii)Additional
				requirementsFor purposes of clause (i)—
										(I)the Secretary
				shall determine prescriptive criteria that can be modeled explicitly for
				reference buildings which meet the requirements of subsection (c)(1)(D) for
				different building types and regions,
										(II)a system may be
				certified as meeting the target under subparagraph (A)(ii) if the appropriate
				reference building either meets the requirements of subsection (c)(1)(D) with
				such system rather than the comparable reference system (using the calculation
				under paragraph (2)) or meets the relevant prescriptive criteria under
				subclause (I), and
										(III)the lighting
				system target shall be based on lighting power density, except that it shall
				allow lighting controls credits that trade off for lighting power density
				savings based on Section 3.2.2 of the 2005 California Nonresidential
				Alternative Calculation Method Approval Manual.
										(iii)PublicationThe
				Secretary shall publish in the Federal Register the bases for the target levels
				established in the regulations under clause
				(i).
									.
							(d)Alternative
			 standardsSection 179D(d) is amended by adding at the end the
			 following new paragraph:
						
							(7)Alternative
				standards pending final regulationsUntil such time as the
				Secretary issues final regulations under paragraph (1)(B)—
								(A)in the case of
				property which is part of a building envelope, the building envelope system
				target under paragraph (1)(A)(ii) shall be a 7 percent reduction in total
				annual energy and power costs (determined in the same manner as under
				subsection (c)(1)(D)), and
								(B)in the case of
				property which is part of the heating, cooling, ventilation, and hot water
				systems, the heating, cooling, ventilation, and hot water system shall be
				treated as meeting the target under paragraph (1)(A)(ii) if it would meet the
				requirement in subsection (c)(1)(D) if combined with a building envelope system
				and lighting system which met their respective targets under
				paragraph(1)(A)(ii) (including interim targets in effect under subsections (f)
				and subparagraph
				(A)).
								.
					(e)Modifications to
			 lighting standards
						(1)Standards to be
			 alternate standardsSubsection (f) of section 179D is amended
			 by—
							(A)striking
			 Interim in the heading and inserting
			 Alternative, and
							(B)inserting ,
			 or, if the taxpayer elects, in lieu of the target set forth in such final
			 regulations  after lighting system at the end of the
			 matter preceding paragraph (1).
							(2)Qualified
			 individualsSection 179D(d)(6)(C) is amended by adding at the end
			 the following: For purposes of certification of whether the alternative
			 target for lighting systems under subsection (f) is met, individuals qualified
			 to determine compliance shall include individuals who are certified as Lighting
			 Certified (LC) by the National Council on Qualifications for the Lighting
			 Professions, Certified Energy Managers (CEM) by the Association of Energy
			 Engineers, and LEED Accredited Professionals (AP) by the U.S. Green Buildings
			 Council..
						(3)Requirement for
			 bilevel switchingSection 179D(f)(2) is amended by adding at the
			 end the following new subparagraph:
							
								(3)Application of subsection to bilevel
				switching
									(A)In
				generalNotwithstanding
				paragraph (2)(C)(i), this subsection shall apply to a system which does not
				include provisions for bilevel switching if the reduction in lighting power
				density is at least 37.5 percent of the minimum requirements in Table 9.3.1.1
				or Table 9.3.1.2 (not including additional interior lighting allowances) of
				Standard 90.1–2001.
									(B)Reduction in
				deductionIn the case of a
				system to which this subsection applies by reason of subparagraph (A),
				paragraph (2) shall be applied—
										(i)by substituting 50 percent
				for 40 percent in subparagraph (A) thereof, and
										(ii)in subparagraph (B)(ii) thereof—
											(I)by substituting 37.5 percentage
				points for 25 percentage points, and
											(II)by substituting 12.5 for
				15.
											.
						(f)Public
			 propertyParagraph (4) of section 179(d) is amended by striking
			 the Secretary shall promulgate a regulation to allow the allocation of
			 the deduction and inserting the deduction under this section
			 shall be allowed.
					(g)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after the date of the enactment of
			 this Act.
					215.Deduction for energy
			 efficient low-rise buildings
					(a)In
			 generalPart VI of subchapter B of chapter 1, as amended by
			 section 404 of division A of the Tax Relief and Health Care Act of 2006, is
			 amended by inserting after section 179E the following new section:
						
							179F.Energy
				efficient low-rise buildings deduction
								(a)In
				generalThere shall be allowed as a deduction an amount equal to
				the amount of qualified energy efficiency expenditures paid or incurred by the
				taxpayer during the taxable year.
								(b)Limitations
									(1)In
				generalThe amount allowed as a credit under subsection (a) with
				respect to any dwelling unit shall not exceed the product of—
										(A)the qualified
				energy savings achieved, and
										(B)$12,000.
										(2)Minimum amount of
				qualified energy savingsNo credit shall be allowed under
				subsection (a) with respect to any dwelling unit in a qualified low-rise
				building which achieves a qualified energy savings of less than 20
				percent.
									(c)Qualified energy
				efficiency expendituresFor purposes of this section—
									(1)In
				generalThe term qualified energy efficiency
				expenditures means any amount paid or incurred which is related to
				producing qualified energy savings in any dwelling unit located in a qualified
				low-rise building of the taxpayer which is located in the United States.
									(2)No double
				benefit for certain expendituresThe term qualified energy
				efficiency expenditures shall not include any expenditure for any
				property for which a deduction has been allowed to the taxpayer under section
				179G.
									(3)Qualified
				low-rise buildingThe term qualified low-rise
				building means a building—
										(A)with respect to
				which depreciation is allowable under section 167,
										(B)which is used for
				multifamily housing, and
										(C)which is not
				within the scope of Standard 90.1–2001 (as defined under section
				179D(c)(2)).
										(d)Qualified energy
				savingsFor purposes of this section—
									(1)In
				generalThe term qualified energy savings means,
				with respect to any dwelling unit in a qualified low-rise building, the amount
				(measured as a percentage) by which—
										(A)the annual energy
				use with respect to such dwelling unit after qualified energy efficiency
				expenditures are made, as certified under paragraph (2), is less than
										(B)the annual energy
				use with respect to such dwelling unit before the qualified energy efficiency
				expenditures were made, as certified under paragraph (2).
										In
				determining annual energy use under subparagraph (B), any energy efficiency
				improvements which are not attributable to qualified energy efficiency
				expenditures shall be disregarded.(2)Certification
										(A)In
				generalThe Secretary, in consultation with the Secretary of
				Energy, shall prescribe the procedures and method for the making of
				certifications under this paragraph based on the Residential Energy Services
				Network (RESNET) Technical Guidelines in effect on the date of the enactment of
				this Act.
										(B)Qualified
				individualsAny certification made under this paragraph may only
				be made by an individual who is recognized by an organization certified by the
				Secretary for such purposes.
										(e)Special
				rulesFor purposes of this section, rules similar to the rules
				under paragraphs (8) and (9) of section 25D(e) shall apply.
								(f)Basis
				adjustmentsFor purposes of this subtitle, if a credit is allowed
				under this section with respect to any expenditure with respect to any
				property, the increase in the basis of such property which would (but for this
				subsection) result from such expenditure shall be reduced by the amount of the
				credit so allowed.
								(g)TerminationThis
				section shall not apply with respect to any property placed in service after
				December 31,
				2011.
								.
					(b)Conforming
			 amendments
						(1)Section 263(a)(1),
			 as amended by section 404 of division A of the Tax Relief and Health Care Act
			 of 2006, the is amended by striking or at the end of
			 subparagraph (K), by striking the period at the end of subparagraph (L) and
			 inserting , or, and by inserting after subparagraph (L) the
			 following new subparagraph:
							
								(M)expenditures for
				which a deduction is allowed under section
				179F.
								.
						(2)Section
			 312(k)(3)(B) is amended by striking 179, 179A, 179B, 179C, 179D, or
			 179E each place it appears in the heading and text and inserting
			 179, 179A, 179B, 179C, 179D, 179E, or 179F.
						(3)Section 1016(a),
			 as amended by section 101, is amended by striking and at the end
			 of paragraph (37), by striking the period at the end of paragraph (38) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
							
								(39)to the extent
				provided in section
				179F(f).
								.
						(4)Section 1245(a) is
			 amended by inserting 179F, after 179E, both
			 places it appears in paragraphs (2)(C) and (3)(C).
						(5)The table of
			 sections for part VI of subchapter B is amended by inserting after the item
			 relating to section 179E the following new item:
							
								
									Sec. 179F. Energy efficient low-rise buildings
				deduction.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
					216.Energy efficient
			 property deduction
					(a)In
			 generalPart VI of subchapter B of chapter 1, as amended by
			 section 203, is amended by inserting after section 179F the following new
			 section:
						
							179G.Energy
				efficient property
								(a)In
				generalThere shall be allowed as a deduction an amount equal to
				the energy efficient property expenditures paid or incurred by the taxpayer
				during the taxable year.
								(b)LimitationThe
				amount of the deduction allowed under subsection (a) for any taxable years
				shall not exceed—
									(1)$150 for any
				advanced main air circulating fan,
									(2)$450 for any
				qualified natural gas furnace or qualified propane furnace, and
									(3)$900 for—
										(A)any item of
				energy-efficient building property, and
										(B)any qualified oil
				furnace, qualified natural gas hot water boiler, qualified propane hot water
				boiler, or qualified oil hot water boiler.
										(c)Energy efficient
				property expendituresFor purposes of this section—
									(1)In
				generalThe term energy efficient property
				expenditures means expenditures paid by the taxpayer for qualified
				energy property which is—
										(A)of a character
				subject to the allowance for depreciation, and
										(B)originally placed
				in service by the taxpayer.
										(2)Qualified energy
				propertyThe term qualified energy property has the
				meaning given such term by section 25C(d)(2).
									(d)Basis
				adjustmentsFor purposes of this subtitle, if a deduction is
				allowed under this section with respect to any expenditure with respect to any
				property, the increase in the basis of such property which would (but for this
				subsection) result from such expenditure shall be reduced by the amount of the
				deduction so allowed.
								(e)TerminationThis
				section shall not apply with respect to any property placed in service after
				December 31,
				2011.
								.
					(b)No double
			 benefitSection 179D(c) is amended by adding at the end the
			 following new paragraph:
						
							(3)Certain property
				excludedThe term energy efficient commercial building
				property does not include any property with respect to which a credit
				has been allowed to the taxpayer under section
				179G.
							.
					(c)Conforming
			 amendments
						(1)Section 263(a)(1),
			 as amended by section 203, is amended by striking or at the end
			 of subparagraph (K), by striking the period at the end of subparagraph (L) and
			 inserting , or, and by inserting after subparagraph (L) the
			 following new subparagraph:
							
								(M)expenditures for
				which a deduction is allowed under section
				179G.
								.
						(2)Section
			 312(k)(3)(B), as amended by section 203, is amended by striking 179,
			 179A, 179B, 179C, 179D, 179E, or 179F each place it appears in the
			 heading and text and inserting 179, 179A, 179B, 179C, 179D, 179E, 179F,
			 or 179G.
						(3)Section 1016(a),
			 as amended by section 203, is amended by striking and at the end
			 of paragraph (38), by striking the period at the end of paragraph (39) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
							
								(40)to the extent
				provided in section
				179G(e).
								.
						(4)Section 1245(a),
			 as amended by section 203 is amended by inserting 179G, after
			 179F, both places it appears in paragraphs (2)(C) and
			 (3)(C).
						(5)The table of
			 sections for part VI of subchapter B is amended by inserting after the item
			 relating to section 179F the following new item:
							
								
									Sec. 179G. Energy efficient
				property.
								
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after the date of the enactment of
			 this Act.
					217.Credit for energy
			 savings certifications
					(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 is amended by adding at the end the following new
			 section:
						
							45O.Energy savings
				certification credit
								(a) In
				generalFor purposes of section 38, the energy savings
				certification credit determined under this section for any taxable year is an
				amount equal to the sum of—
									(1)the qualified
				training and certification costs paid or incurred by the taxpayer which may be
				taken into account for such taxable year, plus
									(2)the qualified
				certification equipment expenditures paid or incurred by the taxpayer which may
				be taken into account for such taxable year.
									(b)Qualified
				training and certification costs
									(1)In
				generalThe term qualified training and certification
				costs means costs paid or incurred for training which is required for
				the taxpayer or employees of the taxpayer to be certified by the Secretary
				under section 25D(d)(2)(B) or 179F(d)(2)(B) for the purpose of certifying
				energy savings.
									(2)LimitationThe
				qualified training and certification costs taken into account under subsection
				(a)(1) for the taxable year with respect to any individual shall not exceed
				$500 reduced by the amount of the credit allowed under subsection (a)(1) to the
				taxpayer (or any predecessor) with respect to such individual for all prior
				taxable years.
									(3)Year costs taken
				into accountQualified training and certifications costs with
				respect to any individual shall not be taken into account under subsection
				(a)(1) before the taxable year in which the individual with respect to whom
				such costs are paid or incurred has performed 25 certifications under sections
				25E(d)(2)(A) and 179F(d)(2)(A).
									(c)Qualified
				certification equipment expenditures
									(1)In
				generalThe term qualified training equipment
				expenditures means costs paid or incurred for—
										(A)blower
				doors,
										(B)duct leakage
				testing equipment,
										(C)flue gas combustion
				equipment, and
										(D)digital
				manometers.
										(2)Limitation
										(A)In
				generalThe qualified certification equipment expenditures taken
				into account under subsection (a)(2) with respect to any taxpayer for any
				taxable year shall not exceed $1,000.
										(B)Limitation on
				individual itemsThe qualified certification equipment
				expenditures taken into account under subsection (a)(2) shall not
				exceed—
											(i)$500 with respect
				to any blower door or duct leakage testing equipment, and
											(ii)$100 with respect
				to any flue gas combustion equipment or digital manometer.
											(3)Year
				expenditures taken into accountThe qualified certification
				equipment expenditures of any taxpayer shall not be taken into account under
				subsection (a)(2) before the taxable year in which the taxpayer has performed
				25 certifications under sections 25E(d)(2)(A) and 179F(d)(2)(A).
									(d)Special
				rules
									(1)Aggregation
				rulesFor purposes of this section, all persons treated as a
				single employer under subsections (a) and (b) of section 52 shall be treated as
				1 person.
									(2)Basis
				reductionThe basis of any property shall be reduced by the
				portion of the cost of such property taken into account under subsection
				(a).
									(3)Denial of double
				benefit
										(A)In
				generalNo deduction shall be allowed for that portion of the
				expenses otherwise allowable as a deduction for the taxable year which is equal
				to the amount taken into account under subsection (a) for such taxable
				year.
										(B)Amount previously
				deductedNo credit shall be allowed under subsection (a) with
				respect to any amount for which a deduction has been allowed in any preceding
				taxable
				year.
										.
					(b)Credit treated
			 as part of general business creditSection 38(b) is amended by
			 striking plus at the end of paragraph (30), by striking the
			 period at the end of paragraph (31) and inserting plus, and by
			 adding at the end the following new paragraph:
						
							(32)the energy savings
				certification credit determined under section
				45O(a).
							.
					(c)Conforming
			 amendments
						(1)Section 1016(a),
			 as amended by this Act, is amended by striking and at the end of
			 paragraph (39), by striking the period at the end of paragraph (40) and
			 inserting and, and by adding at the end the following new
			 paragraph:
							
								(41)to the extent
				provided in section
				45O(d)(2).
								.
						(2)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 is amended by
			 inserting after the item relating to section 45N the following new item:
							
								
									Sec. 45O. Energy savings certification
				credit.
								
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
					IIISave Tax Payers
			 Money
			301.Repeal of
			 certain provisions of the Energy Policy Act of 2005
				(a)RepealsThe
			 following provisions of the Energy Policy Act of 2005, and the items relating
			 thereto in the table of contents of that Act, are repealed:
					(1)Section 342
			 (relating to program on oil and gas royalties in-kind).
					(2)Section 343
			 (relating to marginal property production incentives).
					(3)Section 344
			 (relating to incentives for natural gas production from deep wells in the
			 shallow waters of the Gulf of Mexico).
					(4)Section 345
			 (relating to royalty relief for deep water production).
					(5)Section 357
			 (relating to comprehensive inventory of OCS oil and natural gas
			 resources).
					(6)Subtitle J of
			 title IX (relating to ultra-deepwater and unconventional natural gas and other
			 petroleum resources).
					(b)Repeal of Alaska
			 offshore royalty suspensionSection 8(a)(3)(B) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(B)) is amended by striking
			 and in the Planning Areas offshore Alaska.
				302.Repeal of certain
			 tax provisions of the Energy Policy Act of 2005
				(a)RepealThe following provisions, and amendments
			 made by such provisions, of the Energy Policy Act of 2005 are hereby
			 repealed:
					(1)Section 1306 (relating to credit for
			 production from advanced nuclear power facilities).
					(2)Section 1307 (relating to credit for
			 investment in clean coal facilities).
					(3)Section 1308 (relating to electric
			 transmission property treated as 15-year property).
					(4)Section 1309
			 (relating to expansion of amortization for certain atmospheric pollution
			 control facilities).
					(5)Section 1310 (relating to modifications to
			 special rules for nuclear decommissioning costs).
					(6)Section 1321 (relating to extension of
			 credit for producing fuel from nonconventional source (coke or coke
			 gas).
					(7)Section 1323 (relating to temporary
			 expensing for equipment used in refining of liquid fuels).
					(8)Section 1325 (relating to natural gas
			 distribution lines treated as 15-year property).
					(9)Section 1326 (relating to natural gas
			 gathering lines treated as 7-year property).
					(10)Section 1328 (relating to determination of
			 small refiner exception to oil depletion deduction).
					(11)Section 1329 (relating to amortization of
			 geological and geophysical expenditures).
					(b)Administration
			 of Internal Revenue Code of 1986The Internal Revenue Code of
			 1986 shall be applied and administered as if the provisions, and amendments,
			 specified in subsection (a) had never been enacted.
				IVState and Local
			 Authority
			401.State consumer
			 product energy efficiency standardsSection 327 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6297) is amended by adding at the end the following
			 new subsection:
				
					(h)Limitation on
				PreemptionSubsections (a), (b), and (c) shall not apply with
				respect to State regulation of energy consumption or water use of any covered
				product during any period of time—
						(1)after the expiration of 3 years after the
				required date of issuance of a final rule determining whether Federal standards
				for such consumption or use will be established or revised, if such rule has
				not been issued; and
						(2)before the date on
				which such rule is
				issued.
						.
			402.Appeals from
			 consistency determinations under Coastal Zone Management Act of
			 1972Section 319 of the
			 Coastal Zone Management Act of 1972 (16 U.S.C. 1465) is amended to read as if
			 section 381 of the Energy Policy Act of 2005 (119 Stat. 737) were not
			 enacted.
			403.Siting of
			 interstate electric transmission facilitiesSection 216 of the Federal Power Act (16
			 U.S.C. 824p) is repealed.
			404.New natural gas
			 storage facilitiesSubsection
			 (f) of section 4 of the Natural Gas Act (15 U.S.C. 717c(f)) is repealed.
			405.Process
			 coordination; hearings; rules of procedureThe amendments to the Natural Gas Act made
			 by section 313 of the Energy Policy Act of 2005 are repealed, and the Natural
			 Gas Act shall be administered as if those amendments were never enacted.
			406.Repeal of
			 preemption of State law relating to automobile fuel economy
			 standardsSection 32919 of
			 title 49, United States Code, is repealed.
			VRenewable Energy
			 Research and Development
			501.Advanced
			 biofuel technologies
				(a)In
			 GeneralThe Secretary of Energy shall carry out a program of
			 research, development, demonstration, and commercial application for production
			 of motor and other fuels from biomass.
				(b)ObjectivesThe
			 Secretary shall design the program under this section to—
					(1)develop
			 technologies that would make ethanol produced from cellulosic feedstocks cost
			 competitive with ethanol produced from corn by 2012;
					(2)conduct research
			 and development on how to apply advanced genetic engineering and bioengineering
			 techniques to increase the efficiency and lower the cost of industrial-scale
			 production of liquid fuels from cellulosic feedstocks; and
					(3)conduct research
			 and development on the production of hydrocarbons other than ethanol from
			 biomass.
					(c)Institution of
			 Higher Education GrantsThe Secretary shall designate not less
			 than 10 percent of the funds appropriated under subsection (d) for each fiscal
			 year to carry out the program for grants to competitively selected institutions
			 of higher education around the country focused on meeting the objectives stated
			 in subsection (b).
				(d)Authorization of
			 AppropriationsFrom amounts authorized to be appropriated under
			 section 931(c) of the Energy Policy Act of 2005 (42 U.S.C. 16231(c)), there are
			 authorized to be appropriated to the Secretary to carry out this
			 section—
					(1)$150,000,000 for
			 fiscal year 2008;
					(2)$160,000,000 for
			 fiscal year 2009; and
					(3)$175,000,000 for
			 fiscal year 2010.
					502.Advanced
			 hydrogen storage technologies
				(a)In
			 GeneralThe Secretary of Energy shall carry out a program of
			 research, development, demonstration, and commercial application for
			 technologies to enable practical onboard storage of hydrogen for use as a fuel
			 for light-duty motor vehicles.
				(b)ObjectiveThe
			 Secretary shall design the program under this section to develop practical
			 hydrogen storage technologies that would enable a hydrogen-fueled light-duty
			 motor vehicle to travel 300 miles before refueling.
				503.Advanced solar
			 photovoltaic technologies
				(a)In
			 GeneralThe Secretary of Energy shall carry out a program of
			 research, development, demonstration, and commercial application for advanced
			 solar photovoltaic technologies.
				(b)ObjectivesThe
			 Secretary shall design the program under this section to develop technologies
			 that would—
					(1)make electricity
			 generated by solar photovoltaic power cost-competitive by 2015; and
					(2)enable the
			 widespread use of solar photovoltaic power.
					(c)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this section—
					(1)$148,000,000 for
			 fiscal year 2008;
					(2)$155,000,000 for
			 fiscal year 2009;
					(3)$165,000,000 for
			 fiscal year 2010; and
					(4)$180,000,000 for
			 fiscal year 2012.
					504.Advanced wind
			 energy technologies
				(a)In
			 GeneralThe Secretary of Energy shall carry out a program of
			 research, development, demonstration, and commercial application for advanced
			 wind energy technologies.
				(b)ObjectivesThe
			 Secretary shall design the program under this section to—
					(1)improve the
			 efficiency and lower the cost of wind turbines;
					(2)minimize adverse
			 environmental impacts; and
					(3)develop new
			 small-scale wind energy technologies for use in low wind speed
			 environments.
					(c)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this section—
					(1)$44,000,000 for
			 fiscal year 2008;
					(2)$48,400,000 for
			 fiscal year 2009;
					(3)$53,240,000 for
			 fiscal year 2010; and
					(4)$58,564,000 for
			 fiscal year 2011.
					505.Continuing
			 programsThe Secretary of
			 Energy shall continue to carry out the research, development, demonstration,
			 and commercial application activities authorized in sections 921(b)(1) (for
			 distributed energy), 923 (for micro-cogeneration technology), and 931(a)(2)(C),
			 (D), and (E)(i) (for geothermal energy, hydropower, and ocean energy) of the
			 Energy Policy Act of 2005.
			506.Plug-in hybrid
			 electric vehicle technology program
				(a)Short
			 TitleThis section may be cited as the Plug-In Hybrid
			 Electric Vehicle Act of 2007.
				(b)DefinitionsIn
			 this section:
					(1)BatteryThe
			 term battery means a device or system for the electrochemical
			 storage of energy.
					(2)E85The
			 term E85 means a fuel blend containing 85 percent ethanol and 15
			 percent gasoline by volume.
					(3)Electric drive
			 transportation technologyThe term electric drive
			 transportation technology means—
						(A)vehicles that use
			 an electric motor for all or part of their motive power and that may or may not
			 use offboard electricity, including battery electric vehicles, hybrid electric
			 vehicles, plug-in hybrid electric vehicles, flexible fuel plug-in hybrid
			 electric vehicles, and electric rail; and
						(B)related equipment,
			 including electric equipment necessary to recharge a plug-in hybrid electric
			 vehicle.
						(4)Flexible fuel
			 plug-in hybrid electric vehicleThe term flexible fuel
			 plug-in hybrid electric vehicle means a plug-in hybrid electric vehicle
			 warranted by its manufacturer as capable of operating on any combination of
			 gasoline or E85 for its onboard internal combustion or heat engine.
					(5)Hybrid electric
			 vehicleThe term hybrid electric vehicle means a
			 vehicle that—
						(A)can be propelled
			 using liquid combustible fuel and electric power provided by an onboard
			 battery; and
						(B)utilizes
			 regenerative power capture technology to recover energy expended in braking the
			 vehicle for use in recharging the battery.
						(6)Plug-in hybrid
			 electric vehicleThe term plug-in hybrid electric
			 vehicle means a hybrid electric onroad light-duty vehicle that can be
			 propelled solely on electric power for a minimum of 20 miles under city driving
			 conditions, and that is capable of recharging its battery from an offboard
			 electricity source.
					(c)ProgramThe
			 Secretary of Energy shall conduct a program of research, development,
			 demonstration, and commercial application on technologies needed for the
			 development of plug-in hybrid electric vehicles and electric drive
			 transportation, including—
					(1)high capacity,
			 high efficiency batteries, to—
						(A)improve battery
			 life, energy storage capacity, and power delivery capacity, and lower cost;
			 and
						(B)minimize waste and
			 hazardous material production in the entire value chain, including after the
			 end of the useful life of the batteries;
						(2)high efficiency
			 onboard and offboard charging components;
					(3)high power drive
			 train systems for passenger and commercial vehicles and for supporting
			 equipment;
					(4)onboard energy
			 management systems, power trains, and systems integration for plug-in hybrid
			 electric vehicles, flexible fuel plug-in hybrid electric vehicles, and hybrid
			 electric vehicles, including efficient cooling systems and systems that
			 minimize the emissions profile of such vehicles; and
					(5)lightweight
			 materials, including research, development, demonstration, and commercial
			 application to reduce the cost of materials such as steel alloys and carbon
			 fibers.
					(d)Plug-In Hybrid
			 Electric Vehicle Demonstration Program
					(1)EstablishmentThe
			 Secretary shall establish a competitive grant pilot demonstration program to
			 provide not more than 25 grants annually to State governments, local
			 governments and public entities, metropolitan transportation authorities, or
			 combinations thereof to carry out a project or projects for demonstration of
			 plug-in hybrid electric vehicles.
					(2)Applications
						(A)RequirementsThe
			 Secretary shall issue requirements for applying for grants under the
			 demonstration pilot program. The Secretary shall require that applications, at
			 a minimum, include a description of how data will be—
							(i)collected on
			 the—
								(I)performance of the
			 vehicle or vehicles and the components, including the battery, energy
			 management, and charging systems, under various driving speeds, trip ranges,
			 traffic, and other driving conditions;
								(II)costs of the
			 vehicle or vehicles, including acquisition, operating, and maintenance costs,
			 and how the project or projects will be self-sustaining after Federal
			 assistance is completed; and
								(III)emissions of the
			 vehicle or vehicles, including greenhouse gases, and the amount of petroleum
			 displaced as a result of the project or projects; and
								(ii)summarized for
			 dissemination to the Department, other grantees, and the public.
							(B)PartnersAn
			 applicant under subparagraph (A) may carry out a project or projects under the
			 pilot program in partnership with one or more private or nonprofit entities,
			 which may include institutions of higher education, including Historically
			 Black Colleges and Universities, Hispanic Serving Institutions, and other
			 minority-serving institutions.
						(3)Selection
			 criteria
						(A)PreferenceWhen
			 making awards under this subsection, the Secretary shall consider each
			 applicant’s previous experience involving plug-in hybrid electric vehicles and
			 shall give preference to proposals that—
							(i)provide the
			 greatest demonstration per award dollar, with preference increasing as the
			 number of miles that a plug-in hybrid electric vehicle can be propelled solely
			 on electric power under city driving conditions increases; and
							(ii)maximize the
			 non-Federal share of project funding and demonstrate the greatest likelihood
			 that each project proposed in the application will be maintained or expanded
			 after Federal assistance under this subsection is completed.
							(B)Breadth of
			 demonstrationsIn awarding grants under this subsection, the
			 Secretary shall ensure the program will demonstrate plug-in hybrid electric
			 vehicles under various circumstances, including—
							(i)driving
			 speeds;
							(ii)trip
			 ranges;
							(iii)driving
			 conditions;
							(iv)climate
			 conditions; and
							(v)topography,
							to
			 optimize understanding and function of plug-in hybrid electric vehicles.(4)Pilot project
			 requirements
						(A)Subsequent
			 fundingAn applicant that has received a grant in one year may
			 apply for additional funds in subsequent years, but the Secretary shall not
			 provide more than $10,000,000 in Federal assistance under the pilot program to
			 any applicant for the period encompassing fiscal years 2008 through fiscal year
			 2012.
						(B)InformationThe
			 Secretary shall establish mechanisms to ensure that the information and
			 knowledge gained by participants in the pilot program are shared among the
			 pilot program participants and are available to other interested parties,
			 including other applicants.
						(5)Award
			 amountsThe Secretary shall determine grant amounts, but the
			 maximum size of grants shall decline as the cost of producing plug-in hybrid
			 electric vehicles declines or the cost of converting a hybrid electric vehicle
			 to a plug-in hybrid electric vehicle declines.
					(e)Cost
			 SharingThe Secretary shall carry out the program under this
			 section in compliance with section 988(a) through (d) and section 989 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16352(a) through (d) and 16353).
				(f)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary—
					(1)for carrying out
			 subsection (c), $250,000,000 for each of fiscal years 2008 through 2012, of
			 which up to $50,000,000 may be used for the program described in paragraph (5)
			 of that subsection; and
					(2)for carrying out
			 subsection (d), $50,000,000 for each of fiscal years 2008 through 2012.
					507.Photovoltaic
			 demonstration program
				(a)Short
			 TitleThis section may be cited as the Solar Utilization
			 Now Demonstration Act of 2007 or the SUN Act of
			 2007.
				(b)In
			 GeneralThe Secretary of Energy shall establish a program of
			 grants to States to demonstrate advanced photovoltaic technology.
				(c)Requirements
					(1)Ability to meet
			 requirementsTo receive funding under the program under this
			 section, a State must submit a proposal that demonstrates, to the satisfaction
			 of the Secretary, that the State will meet the requirements of subsection
			 (g).
					(2)Compliance with
			 requirementsIf a State has received funding under this section
			 for the preceding year, the State must demonstrate, to the satisfaction of the
			 Secretary, that it complied with the requirements of subsection (g) in carrying
			 out the program during that preceding year, and that it will do so in the
			 future, before it can receive further funding under this section.
					(3)Funding
			 allocationExcept as provided in subsection (d), each State
			 submitting a proposal that meets the requirements under subsection (c) shall
			 receive funding under the program based on the proportion of United States
			 population in the State according to the 2000 census. In each fiscal year, the
			 portion of funds attributable under this paragraph to States that have not
			 submitted proposals that meet the requirements under subsection (c) in the time
			 and manner specified by the Secretary shall be distributed pro rata to the
			 States that have submitted proposals that meet the requirements under
			 subsection (c) in the specified time and manner.
					(d)CompetitionIf
			 more than $80,000,000 is available for the program under this section for any
			 fiscal year, the Secretary shall allocate 75 percent of the total amount of
			 funds available according to subsection (c)(3), and shall award the remaining
			 25 percent on a competitive basis to the States with the proposals the
			 Secretary considers most likely to encourage the widespread adoption of
			 photovoltaic technologies. In awarding funds under this subsection, the
			 Secretary may give preference to proposals that would demonstrate the use of
			 newer materials or technologies.
				(e)ProposalsNot
			 later than 6 months after the date of enactment of this Act, and in each
			 subsequent fiscal year for the life of the program, the Secretary shall solicit
			 proposals from the States to participate in the program under this
			 section.
				(f)Competitive
			 CriteriaIn awarding funds in a competitive allocation under
			 subsection (d), the Secretary shall consider—
					(1)the likelihood of
			 a proposal to encourage the demonstration of, or lower the costs of, advanced
			 photovoltaic technologies; and
					(2)the extent to
			 which a proposal is likely to—
						(A)maximize the size
			 of photovoltaic installation, based on rated capacity;
						(B)maximize the
			 proportion of non-Federal cost share; and
						(C)limit State
			 administrative costs.
						(g)State
			 ProgramA program operated by a State with funding under this
			 section shall provide competitive awards for the demonstration of advanced
			 photovoltaic technologies. Each State program shall—
					(1)require a
			 contribution of at least 60 percent per award from non-Federal sources, which
			 may include any combination of State, local, and private funds, except that at
			 least 10 percent of the funding must be supplied by the State;
					(2)limit awards for
			 any single project to a maximum of $5,000,000;
					(3)prohibit any
			 nongovernmental recipient from receiving more than $1,000,000 per year;
					(4)endeavor to fund
			 recipients in the commercial, industrial, institutional, governmental, and
			 residential sectors;
					(5)limit State
			 administrative costs to no more than 10 percent of the grant;
					(6)report annually to
			 the Secretary on—
						(A)the amount of
			 funds disbursed;
						(B)the rated capacity
			 of the photovoltaics purchased and installed; and
						(C)the results of the
			 monitoring under paragraph (7);
						(7)provide for
			 measurement and verification of the output of a representative sample of the
			 photovoltaics systems demonstrated throughout the average working life of the
			 systems, or at least 20 years;
					(8)require that
			 applicant buildings must have received an independent energy efficiency audit
			 during the 6-month period preceding the filing of the application; and
					(9)encourage
			 Historically Black Colleges and Universities, Hispanic Serving Institutions,
			 and other minority-serving institutions to apply for grants under this
			 program.
					(h)Unexpended
			 FundsIf a State fails to expend any funds received under
			 subsection (c) or (d) within 3 years of receipt, such remaining funds shall be
			 returned to the Treasury.
				(i)ReportsThe
			 Secretary shall report to Congress 5 years after funds are first distributed to
			 the States under this section—
					(1)the amount of
			 photovoltaics demonstrated;
					(2)the number of
			 projects undertaken;
					(3)the administrative
			 costs of the program;
					(4)the amount of
			 funds that each State has not received because of a failure to submit a
			 qualifying proposal, as described in subsection (c)(3);
					(5)the results of the
			 monitoring under subsection (g)(7); and
					(6)the total amount
			 of funds distributed, including a breakdown by State.
					(j)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary for the purposes of carrying out this section—
					(1)$50,000,000 for
			 fiscal year 2008;
					(2)$100,000,000 for
			 fiscal year 2009;
					(3)$150,000,000 for
			 fiscal year 2010;
					(4)$200,000,000 for
			 fiscal year 2011; and
					(5)$300,000,000 for
			 fiscal year 2012.
					
